Exhibit 10.8
EXECUTION VERSION
SECOND AMENDMENT AGREEMENT
Dated as of August 14, 2008
by and among
RESIDENTIAL FUNDING COMPANY, LLC,
as Borrower,
GMAC MORTGAGE, LLC,
as Borrower,
RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER
AFFILIATES OF THE BORROWERS PARTY HERETO,
as Guarantors or Obligors,
and
GMAC LLC,
as Initial Lender and as Lender Agent

 



--------------------------------------------------------------------------------



 



     This SECOND AMENDMENT AGREEMENT (this “Agreement”) dated as of August 14,
2008 (the “Amendment Effective Date”), is by and among Residential Funding
Company, LLC, a Delaware limited liability company (“RFC”), GMAC Mortgage, LLC,
a Delaware limited liability company (“GMAC Mortgage”, and together with RFC,
each a “Borrower” and collectively, the “Borrowers”), Residential Capital, LLC
and the other Affiliates of the Borrowers party hereto as Guarantors (each, a
“Guarantor”), the Affiliates of the Borrower party hereto as Obligors (each, an
“Obligor”) and GMAC LLC, a Delaware limited liability company, in its capacity
as Initial Lender and as agent for the Lenders (in such capacity, the “Lender
Agent”).
     Reference is hereby made to the Loan Agreement dated as of June 4, 2008
among the Borrowers, the Guarantors, the Initial Lender, the Lender Agent, the
various other parties signatory thereto as obligors and Wells Fargo Bank, N.A
(as amended and modified by the deletion and joinder of parties prior to the
date hereof and as amended through July 29, 2008, the “Loan Agreement”).
RECITALS
     1. Each of the parties hereto is a party to the Loan Agreement.
     2. The parties hereto desire to make certain amendments to the Loan
Agreement to reflect, among other things, the entry of certain parties to the
Loan Agreement into certain swap transactions.
     3. Each of the parties hereto, by its signature hereto, hereby
acknowledges, consents and agrees to the changes set forth herein.
     4. In consideration of the premises and mutual agreements herein contained
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINED TERMS
     SECTION 1.1 Capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Loan Agreement.
ARTICLE II
AMENDMENTS TO THE AFFECTED DOCUMENTS
     SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto
hereby consents and agrees that the Loan Agreement shall be amended as of the
Amendment Effective Date as follows: .
     (a) Section 2.03(a) of the Loan Agreement is hereby amended by:
               (i) replacing the phrase “or one Business Day prior to any
subsequent Funding Date (in the case of any subsequent Revolving Loans)” with
the phrase “, on the
Second Amendment

1



--------------------------------------------------------------------------------



 



requested Funding Date (in the case of MTM Revolving Loans) or one Business Day
prior to the requested Funding Date (in the case of any subsequent Revolving
Loans which are not MTM Revolving Loans)”;
               (ii) replacing the phrase “in an aggregate minimum amount of
$25,000,000” with the phrase “in an aggregate minimum amount (unless it is a MTM
Revolving Loan) of $25,000,000”;
               (iii) replacing the phrase “the aggregate amount of Revolving
Loans requested for Funding Dates in any period of ten (10) consecutive Business
Days” with the phrase “the aggregate amount of Revolving Loans (other than MTM
Revolving Loans) requested for Funding Dates in any period of ten
(10) consecutive Business Days”;
               (iv) Replacing the “and” immediately prior to “(iii)” and
replacing it with a comma; and
               (v) adding the new clause “and (iv) to the extent of any
Prepayment Amounts which have been prepaid and not reborrowed, the proceeds of
any Revolving Loans must be immediately applied to purchase or otherwise fund
Reinvestment Collateral designated as new Primary Collateral and/or designated
as Retained Proceeds by the Borrowers”.
     (b) Section 2.03(c) of the Loan Agreement is hereby amended and restated to
read as follows:
“With respect to any Funding Date which is not a Monthly Settlement Date and as
a condition to the advance of any Revolving Loans relating to such Funding Date,
the Borrowers shall deliver, on the Business Day prior to such Funding Date to
the Lender Agent an Interim Borrowing Base Report including the Adjusted
Borrowing Base as of the Interim Reporting Date specified in such Interim
Borrowing Base Report.”
     (c) Section 2.04(e) of the Loan Agreement is hereby amended by replacing
the phrase “the Borrowing Base” with the phrase “the Borrowing Base or Adjusted
Borrowing Base (as applicable)”.
     (d) Section 2.04(f) of the Loan Agreement is hereby amended and restated to
read as follows:
“The Borrowers shall deliver Interim Borrowing Base Reports as required pursuant
to Section 2.03(c) and, for the purpose of preparing each such Interim Borrowing
Base Report, the Borrowers shall calculate the Adjusted Borrowing Base as of the
applicable Interim Reporting Date. On or following each Funding Date, the
Borrowers shall calculate the Adjusted Borrowing Base as of such Funding Date
and notify the Lender Agent of the results of such calculation. The Borrowers
shall notify the Lender Agent if at any time they determine that on any day the
Outstanding Aggregate Loan Amount as of such day exceeded the Adjusted Borrowing
Base as of such day.”
Second Amendment

2



--------------------------------------------------------------------------------



 



     (e) The first two sentences of Section 2.05 of the Loan Agreement are
hereby deleted and replaced with the following:
“Interest shall accrue on each Revolving Loan and Term Loan prior to its
maturity for each day during the related Interest Period at a rate equal to
(a) the sum of (x) the applicable LIBOR Rate for such Interest Period and
(y) the Applicable Margin, divided by (b) 360 days. Interest shall accrue on the
Loans after their maturity (whether by acceleration or otherwise) and on any
other amount not paid when due under the Facility Documents (including without
limitation any prepayment due under Section 2.08(b)) for each day during a
related Interest Period at a rate equal to (a) the Default Rate, divided by
(b) 360 days. Interest shall be payable (i) in arrears with respect to each
Interest Period through the final day of each Interest Period (regardless of
whether such day is a Business Day), such amount to be payable on the first
Business Day following the end of such Interest Period, (ii) on the applicable
Loan Repayment Date, (iii) with respect to interest accrued and unpaid with
respect to any outstanding principal on the Loans which is repaid or prepaid, on
the dates specified in clauses (i) and (ii) above, on the 10th Business Day of
each calendar month and, if the aggregate accrued and unpaid interest with
respect to such repaid or prepaid principal equals or exceeds $250,000 after
giving effect to any repayment or prepayment, the date of such payment or
prepayment, or (iv) on that portion of Loans the maturity of which is
accelerated pursuant to Section 8.02, immediately upon such acceleration.”
     (f) Section 2.08(b) of the Loan Agreement is hereby amended and restated to
read as follows:
     ”(b) If, on any Business Day (a “Borrowing Base Shortfall Day”), the
Outstanding Aggregate Loan Amount on such day exceeds the Adjusted Borrowing
Base on such day by an amount equal to or greater than $250,000 (such
circumstance, a “Borrowing Base Deficiency”), the Borrowers shall, within one
(1) Business Day after the Borrowing Base Shortfall Day, jointly and severally
repay outstanding Loans in an amount equal to the amount of the Borrowing Base
Deficiency; provided, however, that to the extent a Borrowing Base Deficiency
results from a write-off of the Collateral Value of any Primary Collateral in
accordance with ResCap’s standard valuation practices applied to its assets as a
whole as then in effect (such valuation practices to be consistent with the
methodology used in the preparation of ResCap’s GAAP financial statements), the
obligation of the Borrowers to repay outstanding Loans pursuant to this sentence
will be reduced by the Collateral Value of any Eligible Assets not otherwise
constituting Primary Collateral which the Borrower designates as Primary
Collateral on the applicable Borrowing Base Shortfall Day by written notice to
the Lender Agent or in the related Repayment Notice (any such collateral,
“Substitute Collateral”). The Borrowers shall deliver a Repayment Notice with
respect to each repayment of outstanding Loan amounts and/or designation of
Substitute Collateral made pursuant to this paragraph by 1:00 p.m. (New York
time) on the day such repayment is due.
Second Amendment

3



--------------------------------------------------------------------------------



 



     The parties shall cause the Valuation Agent (i) at approximately 3:00 p.m.
New York City time on each Valuation Date, to calculate the MTM Amount and the
Hedge Support Requirement, and (ii) to report to the Initial Lender, ResCap, the
Lender Agent and the ResCap Counterparty such MTM Amount and the Hedge Support
Requirement no later than 6:00 p.m. New York City time on such Valuation Date.
If, on any Valuation Date (which is not a Funding Date or a Borrowing Base
Shortfall Day) the MTM Amount is equal to or greater than the Minimum Adjustment
Amount, the Borrowers shall, within one (1) Business Day after such Valuation
Date, jointly and severally repay outstanding Loans in an amount equal to the
amount of the MTM Amount as of such Valuation Date.”
     (g) The first sentence of Section 2.10(b) of the Loan Agreement is hereby
amended by deleting clause (i) of the proviso thereto and substituting the
following:
     “(i) immediately after giving effect to such reduction, the Aggregate
Commitment Amount as so reduced shall not be lower than the sum of the
Outstanding Aggregate Loan Amount plus the Hedge Support Requirement.”
     (h) Section 4.02(a) of the Loan Agreement is hereby amended by replacing
the phase “Collateral Dispositions of Primary Collateral” with the phrase
“Collateral Dispositions”.
     (i) Section 4.03 of the Loan Agreement is hereby amended by replacing the
phrase “material bank and securities accounts” with the phrase “material U.S.
located bank and securities accounts”.
     (j) Section 7.01(n) of the Loan Agreement is hereby amended by replacing
the phrase “Collateral Dispositions of Primary Collateral” with the phrase
“Collateral Dispositions” each time it occurs therein.
     (k) Section 7.02(e) of the Loan Agreement is amended and restated to read
as follows:
“ResCap shall not, and shall not permit the ResCap Counterparty to, (i) reduce
the notional amount of any Hedge Transaction, (ii) terminate in whole or in part
any Hedge Transaction, or (iii) otherwise modify any Hedge Transaction without
the prior written consent of the Initial Lender unless (A) following the closing
date for such Hedge Transaction, there has been a reduction in the aggregate
outstanding balance of the exposure intended to be hedged by such Hedge
Transaction in an amount at least equal to the Minimum Notional Reduction, and
(B) such modification to the Hedge Transaction effects a reduction in the
notional amount of the applicable Hedge Transaction which is approximately
proportionate to the aggregate reduction in the exposure intended to be hedged
by such Hedge Transactions since the closing date of such Hedge Transaction.”
Second Amendment

4



--------------------------------------------------------------------------------



 



     SECTION 2.2 Amendments to Definitions.
     (a) The definition of “Adjusted Borrowing Base” in Schedule 1.01 to the
Loan Agreement is hereby amended in its entirety to read as follows:
     “Adjusted Borrowing Base” means, as of any date of determination, the sum
of:
          (a) the aggregate Collateral Value (as adjusted by any European
Collateral Value Adjustment) of all Primary Collateral determined in accordance
with Section 2.04 as of the Cut-Off Date which is the subject of the then most
recently delivered Collateral Value Report (as adjusted for any European
Collateral Value Adjustments in effect on such date of determination), plus
          (b) the aggregate Fair Value of Eligible Assets that (i) were
purchased or acquired since the applicable Cut-Off Date, (ii) were designated as
Primary Collateral since the applicable Cut-Off Date, and (iii) are held by a
Borrower or Guarantor as of such date, plus
          (c) the aggregate amount of funds on deposit in the Sales Proceeds
Accounts as of such date, minus
          (d) the Hedge Support Requirement in effect as of such date, minus
          (e) the aggregate amount of Net Cash Proceeds of Collateral
Dispositions received since the applicable Cut-Off Date, minus
          (f) if such Funding Date occurs after the Account Transfer Date, the
aggregate amount of Collections since the applicable Cut-Off Date in respect of
Primary Collateral, minus
          (g) any Reserves applicable on such date.”
     (b) The definition of “Available Amount” in Schedule 1.01 to the Loan
Agreement is hereby amended in its entirety to read as follows:
     “Available Amount” means, on any Business Day, an amount equal to the
lesser of (a) the then current Aggregate Commitment Amount minus the Hedge
Support Requirement and (b) the then current Adjusted Borrowing Base.”
     (c) The definition of “Borrowing Base” in Schedule 1.01 to the Loan
Agreement is hereby amended in its entirety to read as follows:
     “Borrowing Base” means, as of any date of determination, an amount
determined as of the Cut-Off Date and reported in the related Collateral Value
Report to be equal to the lesser of (a) the Hedge Adjusted Available Amount and
(b) the sum of (i) the aggregate Collateral Value (as adjusted by any European
Collateral Value Adjustment) of all Primary Collateral as of the Cut-Off Date as
Second Amendment

5



--------------------------------------------------------------------------------



 



determined in accordance with Section 2.04, plus (ii) the amount of funds on
deposit in the Sales Proceeds Accounts on such Cut-Off Date minus (iii) (for any
determination after the initial determination of the Borrowing Base) any
Reserves applicable on such date and minus (iv) the Hedge Support Requirement in
effect on such Cut-Off Date.”
     (d) The definition of “Facility Documents” in Schedule 1.01 to the Loan
Agreement is hereby amended by adding the phrase “the Hedge Documents,”
immediately prior to the phrase “the Fee Letter”.
     (e) The definition of “Interim Borrowing Base Report” in Schedule 1.01 to
the Loan Agreement is hereby amended in its entirety to read as follows:
     “Interim Borrowing Base Report” means a report, substantially in the form
of Exhibit 2.03(b), specifying the applicable Interim Reporting Date and
containing (i) a statement of (a) all Net Cash Proceeds received from Collateral
Dispositions, (b) all Eligible Assets acquired with Net Cash Proceeds of
Collateral Dispositions, and (c) after the Account Transfer Date, all
Collections received in respect of Primary Collateral, in each case since the
Cut-Off Date that is the subject of the then most recently delivered Collateral
Value Report through the Interim Reporting Date and (ii) a statement of the
Adjusted Borrowing Base as of the Interim Reporting Date.
     (f) The definition of “Lender Parties” in Schedule 1.01 to the Loan
Agreement is hereby amended by adding the phrase “, the Initial Lender (as
counterparty under the Hedge Documents)” immediately after the phrase “the
Lenders”.
     (g) The definition of “Reinvestment Collateral” in Schedule 1.01 to the
Loan Agreement is hereby amended by replacing the phrase “on each Monthly
Settlement Date” with the phrase “in connection with each Monthly Settlement
Date”.
     SECTION 2.3 Schedule 1.01 to the Loan Agreement is hereby amending by
adding the following new definitions in the appropriate alphabetical location
therein:
     “Base Currency” means Dollars unless otherwise specified in a Confirmation.
     “Confirmation” means written confirmation of the specific terms of a Hedge
Transaction executed by the ResCap Counterparty and the Initial Lender.
     “Equivalent” means, with respect to an amount on a Valuation Date, in the
case of an amount denominated in the Base Currency, such Base Currency amount
and, in the case of an amount denominated in a currency other than the Base
Currency (the “Other Currency”), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate determined
by the Hedge Valuation Agent for value on such Valuation Date.
Second Amendment

6



--------------------------------------------------------------------------------



 



     “Hedge Adjusted Available Amount” means, on any Business Day, an amount
equal to the then current Aggregate Commitment Amount minus the Hedge Support
Requirement.
     “Hedge Documents” shall mean (i) the Primary Hedge Documents as
supplemented by the Confirmations; and (ii) the Hedge Security Agreement.
     “Hedge Exposure” means, on a Valuation Date, the amount, if any, that would
be payable to the Initial Lender by the ResCap Counterparty (expressed as a
positive number) or by the Initial Lender to the ResCap Counterparty (expressed
as a negative number) pursuant to the Hedge Documents if all Hedge Transactions
were being terminated as of the relevant Valuation Date, on the basis that
(i) the Initial Lender is not the Affected Party (as defined in the Hedge
Documents) and (ii) the Termination Currency (as defined in the Hedge Documents)
is Dollars; provided that Market Quotations will be determined by the Hedge
Valuation Agent using the applicable forward rate of exchange for the applicable
currencies appearing on the “FRD” Bloomberg page as of 3pm New York time on such
Valuation Date (or on any successor or substitute page of such service, or any
successor to or substitute for such service, providing rate quotations
comparable to those currently provided by such service); provided further that
if no such page or service is available for any reason the ResCap Counterparty,
the Initial Lender and the Hedge Valuation Agent shall mutually agree in good
faith to an alternative method of objectively determining the applicable forward
rate of exchange to calculate Market Quotation and, if no such alternative can
be agreed, the Hedge Valuation Agent shall use its estimates of the applicable
mid-market forward rates of exchange, in each case for the amounts that would be
paid for Replacement Hedge Transactions (as that term is defined in the
definition of “Market Quotation”).
     “Hedge Exposure Decrease” for any Valuation Date will equal the amount by
which (i) the Hedge Support Requirement in effect on the immediately prior
Business Day exceeds (ii) the Hedge Support Requirement on such Valuation Date.
     “Hedge Exposure Increase” for any Valuation Date will equal the amount by
which (i) the Hedge Support Requirement on such day exceeds (ii) the Hedge
Support Requirement in effect on the immediately prior Business Day.
     “Hedge Security Agreement” means the Security and Pledge Agreement dated as
of August 14, 2008 among the Obligors and the Initial Lender, as amended or
modified from time to time.
     “Hedge Settlement Amount” means (i) a payment due to the Initial Lender at
the maturity of a Hedge Transaction, and (ii) a payment due to the Initial
Lender upon the early termination of a Hedge Transaction pursuant to
Section 6(e) of the Primary Hedge Documents.
Second Amendment

7



--------------------------------------------------------------------------------



 



     “Hedge Support Requirement” means, on a Valuation Date, the sum of (a) the
Independent Amount, plus (b) if positive, the Hedge Exposure.
     “Hedge Transaction” means one or more hedge transactions subject to, and
governed by, the Hedge Documents between the ResCap Counterparty and the Initial
Lender and consented to in writing by the Lender Agent and the other Lenders.
     “Hedge Valuation Agent” means GMAC Investment Management LLC, a Delaware
limited liability company.
     “Independent Amount” means the sum of (i) 5% of the notional amount of the
Hedge Transactions plus (ii) any additional amount determined by agreement of
the Lender Agent, the Initial Lender and the ResCap Counterparty in connection
with the execution of a Hedge Transaction.
     “Interim Reporting Date” means, with respect to any Funding Date, a date no
more than three Business Days prior to such Funding Date.
     “Market Quotation” has the meaning set forth in the Hedge Documents.
     “Minimum Adjustment Amount” means $5,000,000.
     “Minimum Notional Reduction” means (i) with respect to the Hedge
Transaction executed as of August 14, 2008, 25,000,000 Euro, and (ii) with
respect to any other Hedge Transaction, the amount agreed in writing by the
Lender Agent, the Initial Lender and the ResCap Counterparty concurrently with
the execution of such Hedge Transaction.
     “MTM Amount” means, with respect to a Valuation Date, the sum of the
aggregate of all Hedge Exposure Increases that have occurred since the last MTM
Reset Date, minus the aggregate of all Hedge Exposure Decreases that have
occurred since the last MTM Reset Date and plus the aggregate of all MTM
Revolving Loans made since the last MTM Reset Date; provided that the MTM Amount
shall not be less than zero.
     “MTM Reset Date” means each date on which the Borrowers repay outstanding
Loans in connection with a Hedge Exposure Increase pursuant to the second
paragraph of Section 2.08(b).
     “MTM Revolving Loan” means a Revolving Loan in an amount equal to or less
than the aggregate amount of repayments made by the Borrowers in connection with
Hedge Exposure Increases pursuant to the second paragraph of Section 2.08(b)
since the last Cut-Off Date or Funding Date.
     “Primary Hedge Documents” means the ISDA master agreement and related
schedule in the form set forth in Exhibit A hereto and entered into between
Second Amendment

8



--------------------------------------------------------------------------------



 



the ResCap Counterparty and the Initial Lender, as such documents are amended or
modified from time to time.
     “ResCap Counterparty” means ResCap and any successor to ResCap as
counterparty under the Hedge Documents.
     “Valuation Date” means each Business Day.
     SECTION 2.4 Amendment to Conditions Precedent. Schedule 5.02 of the Loan
Agreement is hereby amended by inserting a new clause (j) as set forth below:
“(j) to the extent of any Prepayment Amounts which have been prepaid and not
reborrowed, the proceeds of such Revolving Loan are immediately applied to
purchase or otherwise fund Reinvestment Collateral designated as new Primary
Collateral and/or designated as Retained Proceeds by the Borrowers.”
     SECTION 2.5Amendment to Interim Borrowing Base Report. Exhibit 2.03(b) to
the Loan Agreement is hereby replaced with Exhibit B attached to this Agreement.
     SECTION 2.6 Amendment to Collateral Value Report. Exhibit 2.04(a) to the
Loan Agreement is hereby replaced with Exhibit C attached to this Agreement; it
being understood that such form incorporates a Collateral Value Certificate and
a Reinvestment Certificate.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date
provided that the Lender Agent shall have, in form and substance satisfactory to
them, received the following:
     (a) Agreements. An original counterpart (or counterparts) of this
Agreement, the Primary Hedge Documents and the Hedge Security Agreement executed
by the parties hereto or other evidence satisfactory to the Lender Agent of the
execution, delivery and effectiveness of this Agreement.
     (b) Security Agreement Amendment. An original counterpart (or counterparts)
of the amendment to the Security Agreement in the form of Exhibit D, executed by
the parties thereto or other evidence satisfactory to the Lender Agent of the
execution, delivery and effectiveness thereof.
     (c) Other. Such other opinions and documents as the Lender Agent may
reasonably request, which opinions and documents will be in form and substance
satisfactory to the Lender Agent.
Second Amendment

9



--------------------------------------------------------------------------------



 



ARTICLE IV
ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND
REPRESENTATIONS AND WARRANTIES
     SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of
the execution of this Agreement and of the transactions and amendments
contemplated hereby. Each party hereto hereby waives any notice requirement
contained in the Loan Agreement or the Facility Documents with respect to the
execution of this Agreement.
     SECTION 4.2 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that, except as
herein expressly amended, the Loan Agreement and each other Facility Document
are each ratified and confirmed in all respects and shall remain in full force
and effect in accordance with their respective terms. Without limiting the
foregoing, each Obligor reaffirms its grant of a security interest in all the
Collateral pledged by it, and agrees that such security interest secures all
Obligations. As of the Amendment Effective Date, each reference in the Loan
Agreement to “this Agreement” shall mean the Loan Agreement as amended by this
Agreement, and as hereinafter amended or restated.
     SECTION 4.3 Consent to Hedge Transactions. The Lenders and the Lender Agent
hereby consent to the execution of a Hedge Transaction between the Initial
Lender and the ResCap Counterparty on or around August 14, 2008 on the terms set
forth in Exhibit A.
     SECTION 4.4 Amendment Fee. In consideration of the Initial Lender’s
execution and delivery of this Agreement, the Borrowers agree to pay to the
Lender Agent, for the account of the Initial Lender, a fee of $1,056,000 on the
effective date of this Agreement. Such fee, upon payment, shall be fully earned
and non-refundable.
     SECTION 4.5 Obligations. For the avoidance of doubt, the parties hereto
acknowledge and agree that the obligations of the ResCap Counterparty under the
Hedge Documents shall constitute “Obligations” under the Loan Agreement,
including Article XI thereof.
     SECTION 4.6 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:
     (a) Its representations and warranties set forth in the Facility Documents
are true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and
     (b) No Default has occurred and is continuing.
ARTICLE V
MISCELLANEOUS
     SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT WITH
Second Amendment

10



--------------------------------------------------------------------------------



 



REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH BY
ITS TERMS APPLIES TO THIS AGREEMENT).
     SECTION 5.2 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original and each party hereto expressly waives its rights to receive originally
executed documents) and all of which when taken together shall constitute one
and the same agreement.
     SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the
other Facility Documents embody the entire agreement and understanding of the
parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.
     SECTION 5.5 Captions. The various captions in this Agreement are included
for convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.
     SECTION 5.6 Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement, as so modified,
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.
     SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED
Second Amendment

11



--------------------------------------------------------------------------------



 



PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS
SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS
OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES.
THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN
THE COURTS OF ANY JURISDICTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Second Amendment

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            RESIDENTIAL FUNDING COMPANY, LLC,
as Borrower
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        GMAC MORTGAGE, LLC,
as Borrower
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

            GMAC LLC,
as Lender Agent and as Initial Lender
      By:   /s/ David C. Walker         Name:   David C. Walker        Title:  
Group Vice President & Treasurer   

14



--------------------------------------------------------------------------------



 



         

            Acknowledged and Agreed:

RESIDENTIAL CAPITAL, LLC,
as Guarantor
      By:   /s/ Elizabeth T. Kelly         Name:   Elizabeth T. Kelly       
Title:   Assistant Treasurer        GMAC RESIDENTIAL HOLDING COMPANY,
LLC, as Guarantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        GMAC-RFC HOLDING COMPANY, LLC,
as Guarantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        HOMECOMINGS FINANCIAL, LLC,
as Guarantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer   

15



--------------------------------------------------------------------------------



 



         

            Acknowledged and Agreed:


RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC, as Obligor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        RESIDENTIAL FUNDING REAL ESTATE
HOLDINGS, LLC, as Obligor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC, as
Obligor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        EQUITY INVESTMENT I, LLC,
as Obligor
      By:   /s/ Donald McConnell         Name:   Donald McConnell       
Title:   Assistant Secretary        DEVELOPERS OF HIDDEN SPRINGS, LLC,
as Obligor
      By:   /s/ Donald McConnell         Name:   Donald McConnell       
Title:   Assistant Secretary   

16



--------------------------------------------------------------------------------



 



         

            DOA HOLDING PROPERTIES, LLC,
as Obligor
      By:   /s/ Donald McConnell         Name:   Donald McConnell       
Title:   Assistant Secretary       
RFC ASSET HOLDINGS II, LLC,
as Obligor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        PASSIVE ASSET TRANSACTIONS, LLC,
as Obligor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer        GMAC MODEL HOME FINANCE I, LLC
as Obligor
      By:   /s/ Donald McConnell         Name:   Donald McConnell       
Title:   Assistant Secretary        GMAC HOME SERVICES, LLC
as Obligor
      By:   /s/ James N. Young         Name:   James N. Young        Title:  
Chief Financial Officer        EQUITY INVESTMENT IV, LLC
as Obligor
      By:   /s/ Donald McConnell         Name:   Donald McConnell       
Title:   Assistant Secretary   

17



--------------------------------------------------------------------------------



 



         

Exhibit A to Amendment
FORM OF HEDGE DOCUMENTS

18



--------------------------------------------------------------------------------



 



SCHEDULE
to the
Master Agreement
dated as of August 14, 2008
between GMAC LLC and RESIDENTIAL CAPITAL, LLC
(“Party A”)          (“Party B”)
All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Loan Agreement, dated as of June 4, 2008,
among Residential Funding Company, LLC, GMAC Mortgage, LLC (collectively,
“Borrowers”), Residential Capital, LLC, and certain other Affiliates of the
Borrowers party thereto as Guarantors, certain Affiliates of the Borrowers and
the Guarantors party thereto as Obligors, GMAC LLC, as Initial Lender and as
Lender Agent and certain other financial institutions and persons from time to
time party thereto as Lenders, (as amended from time to time, the “Loan
Agreement”).
Part 1. Termination Provisions.

(a)   “Specified Entity” means in relation to Party A for the purpose of:

          Section 5(a)(v), Not applicable
          Section 5(a)(vi), Not applicable
          Section 5(a)(vii), Not applicable
          Section 5(b)(v), Not applicable
     and in relation to Party B for the purpose of:
          Section 5(a)(v), Borrowers and Obligors
          Section 5(a)(vi), Borrowers, Subsidiaries and Obligors
          Section 5(a)(vii), Borrowers and Obligors
          Section 5(b)(v), Not applicable

(b)   “Specified Transaction” will have the meaning specified in Section 14 of
this Agreement.

(c)   The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A
and will apply to Party B provided that the following language shall be added to
the end thereof: “Notwithstanding the foregoing, a default under subsection
(2) hereof shall not constitute an Event of Default if (i) the default was
caused solely by error or omission of an administrative or operational nature;
(ii) funds were available to enable the party to make the payment when due; and
(iii) the payment is made within three Local Business Days of such party’s
receipt of written notice of its failure to pay.”.       “Specified
Indebtedness” will have the meaning specified in Section 14 of this Agreement.

19



--------------------------------------------------------------------------------



 



    “Threshold Amount” means with respect to Party A or its Credit Support
Provider, 3% of stockholders’ equity (determined in accordance with United
States generally accepted accounting principles, consistently applied) and, with
respect to Party B, US$25,000,000.00; provided, however, with respect to a
default under the Loan Agreement, Party B’s Threshold Amount shall be zero.  
(d)   The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not
apply to Party A and will not apply to Party B.   (e)   The “Automatic Early
Termination” provision of Section 6(a) will not apply to Party A and will not
apply to Party B.   (f)   Payment on Early Termination. Market Quotation and
Second Method; provided, however, with respect to an Early Termination Date in
which Party B is the Defaulting Party or Affected Party or a Partial Termination
Date (as defined in Part 1(h)(iv) below), if Party A, in its sole discretion,
enters into a replacement transaction with a Reference Market-maker to replace a
Terminated Transaction or partially terminated Transaction, the quotation
provided by such Reference Market-maker and accepted by Party A shall be deemed
to be the Market Quotation for such Terminated Transaction or partially
terminated Transaction, as applicable.   (g)   “Termination Currency” means with
respect to payments made by Party A: U.S. Dollars and with respect payments made
by Party B: Euros.   (h)   The “Additional Termination Event” provisions of
Section 5(b)(v) will apply. The following shall be Additional Termination Event
with respect to Party B as the sole Affected Party:

  (i)   The Loan Agreement ceases to be in full force and effect (including in
accordance with its terms).     (ii)   Party B, any Borrower or Obligor
disaffirms, disclaims, repudiates or rejects, in whole or in part, any Credit
Support Document or Party B’s obligations to Party A under this Agreement cease
to be secured under any Credit Support Document.     (iii)   Any Credit Support
Document with respect to Party B is amended, modified, supplemented, restated,
or any provision of such document is waived which may have a material adverse
effect on the rights of Party A hereunder or the ability of Party A to enforce
its rights hereunder or under any Credit Support Document without the prior
written consent of Party A; provided, however, that this Additional Termination
Event shall not be applicable if GMAC LLC has consented to such amended,
modified, supplemented, restated, or waiver in its capacity as Lender or Lender
Agent under the Loan Agreement.     (iv)   Partial Termination. If there is a
material reduction in the aggregate outstanding balance of the exposure under
the Loan Agreement intended to be hedged hereunder (as determined by the
Calculation Agent in good faith), Party B may, subject to Section 7.02(e) of the
Loan Agreement, request a reduction in the notional amount of a Transaction in
an amount corresponding to such reduction in the aggregate outstanding balance
of such exposure by sending written notice to Party A designating a Partial
Termination Date which date shall be no earlier than three Business Days after
such written notice is received (the “Partial Termination Date”). Upon any such
termination or reduction of a Notional Amount (as defined in the relevant
Confirmation), a

20



--------------------------------------------------------------------------------



 



      termination payment with respect to the portion of the notional amount
terminated or reduced shall become payable by Party A and Party B. The Market
Quotation amount will be calculated by Party A under Section 6(e) of this
Agreement as though the portion of the relevant Transaction were early
terminated and as if Party A were the party which is not the Affected Party for
purposes of Section 6(e)(ii)(1) of this Agreement, as modified in Part 1(f)
above. Any such amount payable by Party A and Party B shall be payable as of the
Partial Termination Date. The partial termination payment owed by Party A to
Party B shall be an amount is US Dollars equal to the sum of (i) (A) the amount
of the reduction in the Notional Amount multiplied by (B) the Partial
Termination Ratio plus (ii) the Market Quotation (expressed as a positive or
negative, as determined by Party A). The partial termination payment owed by
Party B shall be an amount in Euros equal to the amount of the reduction in the
Notional Amount of the Transaction.       “Partial Termination Ratio” means a
fraction in which the numerator is the amount expressed in US Dollars
corresponding to the heading “Amount and currency payable by Party A” in the
relevant Confirmation and the denominator is the amount expressed in Euros
corresponding to the heading “Amount and currency payable by Party B” in such
Confirmation.

Part 2. Tax Representations.

(a)   Payer Representations. For the purpose of Section 3(e) of this Agreement,
each of Party A and Party B makes the following representation:

      It is not required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, of any Relevant Jurisdiction to
make any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement. In making this representation, it may rely
on (i) the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained
in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

(b)   Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B make the following representations:

  (i)   It is a limited liability company established under the laws of the
State of Delaware and its U.S. taxpayer identification number is
38-0572512.     (ii)   The following representations will apply to Party B:    
    It is a limited liability company established under the laws of the State of
Delaware and its U.S. taxpayer identification number is
20-1770738.

Part 3. Agreement to Deliver Documents.

21



--------------------------------------------------------------------------------



 



     For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each
party agrees to deliver the following documents, as applicable:
     (a) Tax forms, documents or certificates to be delivered are:

          Party required to         deliver document   Form/Document/Certificate
  Date by which to be delivered
Party A & B
  A correct, complete and executed U.S. Internal Revenue Service Form W-9, or
any successor thereto.   Upon request.

     (b) Other documents to be delivered are:

                          Covered by Party required to       Date by which to be
  Section 3(d) deliver document   Form/Document/Certificate   delivered  
Representation
Party A & B
  Certificate of authority and specimen signatures of individuals executing this
Agreement, Confirmations (as applicable)   Upon request   Yes
 
           
Party A & B
  Certified copies of all corporate or company authorizations and any other
documents with respect to the execution, delivery and performance of this
Agreement   Upon request   Yes
 
           
Party B
  Credit Support Documents specified in Part 4 of the Schedule, such Credit
Support Document being duly executed if required.   Upon request   Yes
 
           
Party B
  Each of the financial statements, reports, notices and other documents
required to be delivered by Party B (or on its behalf) pursuant to Loan
Agreement.   At the time that such documents are required to be delivered
pursuant to the Loan Agreement; provided that if such documents are delivered to
the Lender Agent on behalf of the Lenders, such documents will be deemed to be
delivered to Party A under this Agreement.   No
 
           
Party B
  Any proposed amendment, supplement, waiver, modification or restatement to the
Loan Agreement or any Security Document.   Promptly upon receipt of such
document, provided that if such documents are delivered to the Lender Agent on
behalf of the   No

22



--------------------------------------------------------------------------------



 



                          Covered by Party required to       Date by which to be
  Section 3(d) deliver document   Form/Document/Certificate   delivered  
Representation
 
      Lenders, such documents will be deemed to be delivered to Party A under
this Agreement.    
 
           
Party B
  Legal opinions in a form satisfactory to Party A.   Upon execution of this
Agreement.   No

Part 4. Miscellaneous.

(a)   Addresses for Notices. For the purpose of Section 12(a) of this Agreement:
      Address for notices or communications to Party A:

GMAC LLC
200 Renaissance Center
Mail Code: 482-B12-C24
Detroit, MI 48265-2000
Attention: Swaps Administration Group
Facsimile No.: (313) 656-6275
Telephone No.: (313) 656-5518
Attention: Janice Barry
Telephone No.: 313-656-6280
Email: janice.barry@gmacfs.com
With a copy to:
Attention: Hector Teran
Telephone No.: 917-369-2345
Facsimile No.: 917-369-2416
Email: hector.teran@gmacfs.com
With a copy to:

         
 
  Address:   GMAC LLC
 
      767 Fifth Avenue
 
      24th Floor
 
      New York, New York 10153
 
       
 
  Attention:   Swap Group
 
       
 
  Fax No.:   (917) 369-2416

23



--------------------------------------------------------------------------------



 



    Address for notices or communications to Party B:       Residential Capital,
LLC     Attention: John Malloy
Address: 1100 Virginia Drive
               Fort Washington, PA 19034
Telephone No.: (215) 682-3238
Facsimile No.: (215) 734-8866
E-mail: john.malloy@gmacrescap.com       With Copies to:       Attention: Mike
Rowan
Telephone No.: (215) 734-5883
Facsimile No.: (215) 734-8880
E-mail: Mike.Rowan@gmacrescap.com       Attention: Melissa White
Telephone No.: (952) 857-6182
Facsimile No.: (866) 502-1250
E-mail: Melissa.white@gmacrfc.com   (b)   Process Agent. For the purpose of
Section 13(c) of this Agreement:       Party A appoints as its Process Agent:
not applicable       Party B appoints as its Process Agent: not applicable   (c)
  Offices. The provisions of Section 10(a) will apply to this Agreement.   (d)  
Multibranch Party. For the purpose of Section 10(b) of this Agreement:      
Party A is not a Multibranch party.       Party B is not a Multibranch party.  
(e)   Calculation Agent. The Calculation Agent is Party A.   (f)   Credit
Support Document. Details of any Credit Support Document:       Party A: Not
applicable       Party B: The Loan Agreement, the Security Agreement and the
Hedge Pledge and Security Agreement and Irrevocable Proxy, dated as of
August 14, 2008 among Party A, as Hedge Counterparty and as Hedge Collateral
Agent and Party B and the other Borrowers, Grantors and Obligors party thereto
from time to time as grantors.   (g)   Credit Support Provider. Credit Support
Provider means in relation to Party A, none       Credit Support Provider means
in relation to Party B, the Obligors and Grantors.

24



--------------------------------------------------------------------------------



 



(h)   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of law doctrine other than Section 5-1401 of the New York General Obligations
Law).   (i)   Netting of Payments. “Subparagraph (ii) of Section 2(c) of this
Agreement will apply to all Transactions. Section 2(c) of the Agreement shall
not be applicable with respect to a partial termination as set forth in
Part 1(h)(iv) hereof. For the avoidance of doubt, there shall be no netting of
any payments between the parties on a Partial Termination Date.   (j)  
“Affiliate” will have the meaning specified in Section 14 of this Agreement.

Part 5. Other Provisions.

(a)   Additional Representations. For the purpose of Section 3 of this
Agreement, the following will constitute an Additional Representation:

(i) Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that
Transaction): ___

  (1)   Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. No communication (written
or oral) received from the other party will be deemed to be an assurance or
guarantee as to the expected results of that Transaction.     (2)   Assessment
and Understanding. It is capable of assessing the merits of and understanding
(on its own behalf or through independent professional advice), and understands
and accepts, the terms, conditions and risks of that Transaction. It is also
capable of assuming, and assumes, the risks of that Transaction.     (3)  
Status of Parties. The other party is not acting as a fiduciary for it in
respect of that Transaction.     (4)   No Agency. It is entering into this
Agreement and each Transaction as principal (and not as agent or in any other
capacity, fiduciary or otherwise).     (5)   Other Transactions. It understands
and acknowledges that the other party may, either in connection with entering
into a Transaction or from time to time thereafter, engage in open market
transactions that are designed to hedge or reduce the risks incurred by it in
connection with such Transaction and that the effect of such open market
transactions may be to affect or reduce the value of such Transaction.

(b)   Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, (ii) agrees to obtain any necessary consent of, and give any
necessary notice of such recording to, its relevant personnel and (iii) agrees,
to the extent permitted by applicable law, that recordings may be submitted in
evidence in any Proceedings.

25



--------------------------------------------------------------------------------



 



(c)   Eligible Contract Participant. Each party represents to the other party
(which representation will be deemed to be repeated by each party on each date
on which a Transaction is entered into) that it is an “eligible contract
participant”, as defined in Section 1a(12) of the Commodity Exchange Act (7
U.S.C. 1a), as amended by the Commodity Futures Modernization Act of 2000.

(d)   Set-off. Section 6 of this Agreement is hereby amended by adding the
following new subsection 6(f):

  (f)   Set-off.     (i)   In addition to any rights of set-off a party may have
as a matter of law or otherwise, upon the occurrence of an Event of Default or a
Termination Event (other than a partial termination pursuant to Part 1(h)(iv)
hereof), and the designation of an Early Termination Date pursuant to Section 6
of the Agreement with respect to a party (“X”), the other party (“Y”) will have
the right (but not be obliged) without prior notice to X or any other person to
set-off or apply any obligation of X owed to Y (whether or not matured or
contingent and whether or not arising under this Agreement, and regardless of
the currency, place of payment or booking office of the obligation) against any
obligation of Y owed to X (whether or not matured or contingent and whether or
not arising under this Agreement, and regardless of the currency, place of
payment or booking office of the obligation).     (ii)   For the purpose of
cross-currency set-off, Y may convert either obligation at the applicable market
exchange rate selected by Y on the relevant date.     (iii)   If the amount of
an obligation is unascertained, Y may in good faith estimate that amount and
set-off in respect of the estimate, subject to the relevant party accounting to
the other when the amount of the obligation is ascertained.     (iv)   This
clause (f) shall not constitute a mortgage, charge, lien or other security
interest upon any of the property or assets of either party to this Agreement.

(e)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Agreement or any Credit Support
Document. Each party (i) certifies that no representative, agent or attorney of
the other party or any Credit Support Provider has represented, expressly or
otherwise, that such other party would not, in the event of such a suit, action
or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges that
it and the other party have been induced to enter into this Agreement and
provide for any Credit Support Document, as applicable, by, among other things,
the mutual waivers and certifications in this Section.

(f)   Definitions. Unless otherwise specified in a Confirmation and except in
the case of FX Transactions and Currency Option Transactions (as defined below),
each Confirmation shall be deemed to incorporate the 2006 ISDA Definitions (the
“2006 Definitions”), published by the International Swap Dealers Association,
Inc.. In the event of any inconsistency (1) between the provisions of the
Definitions and this Agreement, this Agreement will prevail, (2) between the
provisions of a Confirmation and the Definitions, the Confirmation will prevail,
and (3) between the provisions of a Confirmation and this Agreement, such
Confirmation will prevail for the purpose of the relevant Transaction.

(g)   Change of Account. Section 2(b) is hereby amended by adding the following
at the end thereof:

26



--------------------------------------------------------------------------------



 



    “and provided that, unless the other party consents (which consent shall not
be unreasonably withheld), such new account shall be in the same tax
jurisdiction as the original account.”   (h)   All Confirmations. With respect
to each Transaction, Party A will, on or promptly after the Trade Date thereof,
send Party B a Confirmation substantially in the form of Confirmation used by
Party A or in such other form as agreed by the parties. Party B will promptly
thereafter (a) confirm the accuracy of such Confirmation or (b) request the
correction of such Confirmation, indicating how the terms of such Confirmation
should be correctly stated and such other terms should be added to or deleted
from such Confirmation to make it correct.   (i)   Transfer. The following
amendments are hereby made to Section 7:

In the third line, insert the words “which consent will not be arbitrarily
withheld or delayed,” immediately before the word “except”; and
In clause (a), insert the words “or reorganization, incorporation,
reincorporation, or reconstitution into or as,” immediately before the word
“another.”

(j)   Severability. If any term, provision, covenant, or condition of this
Agreement, or the application thereof to any party or circumstance, shall be
held to be illegal, invalid or unenforceable (in whole or in part) for any
reason, the remaining terms, provisions, covenants and conditions hereof shall
continue in full force and effect as if this Agreement had been executed with
the illegal, invalid or unenforceable portion eliminated, so long as this
Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter of this Agreement
and the deletion of such portion of this Agreement will not substantially impair
the respective benefits or expectations of the parties to this Agreement. It
shall in particular be understood that this Severability clause shall not affect
the “single agreement” concept of Section 1(c) of the Master Agreement.

PART 6: Additional Terms for Foreign Exchange and Foreign Exchange Option
Transactions

(a)   Incorporation of Definitions. The 1998 FX and Currency Option Definitions
(the “Definitions”), published by the International Swaps and Derivatives
Association, Inc., the Emerging Markets Traders Association and the Foreign
Exchange Committee, are hereby incorporated by reference with respect to FX
Transactions (as defined in the Definitions) and Currency Option Transactions
(as defined in the Definitions). Terms defined in the Definitions shall have the
same meanings in this Part 6.

(b)   Scope. Unless otherwise agreed in writing by the parties, each FX
Transaction and Currency Option Transaction entered into between the parties
before, on or after the date of this Agreement shall be a Transaction under this
Agreement and shall be part of, subject to and governed by this Agreement. FX
Transactions and Currency Option Transactions shall be part of, subject to and
governed by this Agreement even if the Confirmation in respect thereof does not
state that such FX Transaction or Currency Option Transaction is subject to or
governed by this Agreement or does not otherwise reference this Agreement.

(c)   Where an FX Transaction or Currency Option is confirmed by means of
exchange of electronic messages on an electronic messaging system or other
document or other confirming evidence exchanged between the parties confirming
such Transaction such messages, document or evidence

27



--------------------------------------------------------------------------------



 



    will constitute a Confirmation for the purposes of this Agreement even where
not so specified therein

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Schedule to
the Master Agreement as of the date first set forth above.

                      GMAC LLC   RESIDENTIAL CAPITAL, LLC
 
                   
By:
      By:            
 
                   
 
  Name:       Name:        
 
  Title:       Title:        

FX Forward





--------------------------------------------------------------------------------



 



FOREIGN EXCHANGE FORWARD CONFIRMATION

     
Date:
  August 18, 2008
 
   
To:
  RESIDENTIAL CAPITAL, LLC (“Party B”)
 
   
From:
  GMAC LLC (“Party A”)
 
   
Transaction Reference Number:
  US1614

The purpose of this letter agreement is to set forth the terms and conditions of
the Transaction entered into between us on the Trade Date referred to below.
This letter constitutes a “Confirmation” as referred to in the Master Agreement
specified below.
The definitions and provisions contained in the 1998 FX and Currency Option
Definitions (as published by the International Swaps and Derivatives
Association, Inc., as such definitions are modified and amended by the Schedule
to the Master Agreement) (the “Definitions”) are incorporated into this
Confirmation. In the event of any inconsistency between those definitions and
provisions and this Confirmation, this Confirmation will govern.
This Confirmation supplements, forms a part of, and is subject to, the ISDA
Master Agreement dated as of August 14, 2008, as amended or supplemented from
time to time (the “Master Agreement”) between you and us. All provisions
contained in the Master Agreement shall govern this Confirmation except as
expressly modified below.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

     
Trade Date:
  August 18, 2008
 
   
Notional Amount:
  EUR 128,000,000, subject to reduction on any Partial Termination Date pursuant
to Part 1(h)(iv) of the Schedule.
 
   
Amount and currency payable by Party A:
  USD 184,910,464, subject to partial payment and reduction on any Partial
Termination Date pursuant to Part 1(h)(iv) of the Schedule.
 
   
Amount and currency payable by Party B:
  EUR 128,000,000, subject to partial payment and reduction on any Partial
Termination Date pursuant to Part 1(h)(iv) of the Schedule.
 
   
Settlement Date:
  April 30, 2010, subject to partial termination pursuant to Part 1(h)(iv) of
the Schedule.
 
   
Other terms and conditions:
   
 
   
Business Day Convention:
  Following
 
   
Business Day:
  New York

FX Forward

2



--------------------------------------------------------------------------------



 



     
Calculation Agent:
  Party A
 
   
No Netting on Partial
Termination Date:
  The parties agree that there is no netting of payments on any Partial Early
Termination Date unless the parties agree in writing to net any such payments.

FX Forward

3



--------------------------------------------------------------------------------



 



Account Details:
     Payments to Party A: To be provided in written instructions.
     Payments to Party B: To be provided in written instructions.
[Signature Page Follows]
FX Forward

4



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.

            GMAC LLC
      By:           Name:           Title:        

Second Amendment

 



--------------------------------------------------------------------------------



 



          Accepted and confirmed as of the date first above written:    
 
        RESIDENTIAL CAPITAL, LLC

   
By 
       
 
 
 
Name:    

Second Amendment

 



--------------------------------------------------------------------------------



 



Exhibit B to Amendment
FORM OF INTERIM BORROWING BASE REPORT
GMAC LLC
     as Lender Agent
200 Renaissance Center
Detroit, MI 48265
Attention: David Walker, Group VP and Treasurer
Ladies and Gentlemen:
     This Interim Borrowing Base Report is delivered to you pursuant to
Section 2.03(b) of the Loan Agreement, dated as of June 4, 2008 (as the same may
be amended, supplemented, restated or otherwise modified from time to time, the
“Loan Agreement”), by and among Residential Funding Company, LLC (“RFC”), GMAC
Mortgage, LLC (“GMAC Mortgage” and together with RFC, the “Borrowers”), GMAC LLC
(the “Initial Lender”), Residential Capital, LLC and the other Affiliates of the
Borrowers party thereto as Guarantors (each, a “Guarantor”), the Principal
institutions and other Persons that are or may from time to time become parties
thereto as Lenders (together with the Initial Lender and their respective
successor and assigns, each a “Lender” and collectively, the Lenders”) and GMAC
LLC, as agent for the Lenders (in such capacity together with its successors and
assigns in such capacity, the “Lender Agent”). Unless otherwise defined herein
or as the context otherwise requires, terms used herein have the meaning
assigned thereto under Schedule 1.01 of the Loan Agreement.
     The undersigned hereby specifies that with respect to the Funding Date
requested for                     ,                      the Interim Reporting
Date shall be                     ,                     .
     The undersigned hereby certifies that since the Monthly Collateral Report
dated                     ,                      through the Interim Reporting
Date, (a) $                      of Net Cash Proceeds have been received from
Collateral Dispositions, (b) $                      of Eligible Assets have been
acquired with Net Cash Proceeds of Collateral Dispositions in accordance with
the Loan Agreement, [and (c) [Note: after the Account Transfer Date only] $
                     of Collections have been received in respect of Primary
Collateral.
     The undersigned hereby further certifies that, as of the date hereof and
since the date of the Monthly Collateral Report described above,
$                     has been reinvested in Reinvestment Assets in accordance
with the terms of the Loan Agreement.
     The undersigned hereby lastly certifies that as of the Interim Reporting
Date, the Adjusted Borrowing Base equals $                      and, by its
signature hereto, represents and warrants that such Adjusted Borrowing Base will
exceed the Outstanding Aggregate Loan Amount as of the Funding Date referenced
above (after giving effect to any Revolving Loans requested for such date).
Second Amendment

 



--------------------------------------------------------------------------------



 



            Residential Funding Company, LLC
      By:           Name:           Title:           GMAC Mortgage, LLC
      By:           Name:           Title:        

 

*   Form to be amended from time to time by agreement of the parties.

Second Amendment

 



--------------------------------------------------------------------------------



 



Exhibit C to Amendment
FORM OF AMENDMENT TO COLLATERAL VALUE REPORT AND
REINVESTMENT CERTIFICATE
GMAC LLC,
     as Lender Agent
200 Renaissance Center
Detroit, Michigan 48265
Attention: David Walker, Group VP and Treasurer
Facsimile No.: (313) 656-5401
WELLS FARGO BANK, N.A.
     as 1st Collateral Agent
625 Marquette Avenue
N9311-110
Minneapolis, Minnesota 55479
Attention: Nicholas D. Tally, Vice President
Re: Residential Funding Company, LLC, and GMAC Mortgage, LLC
Gentlemen and Ladies:
This Collateral Value and Reinvestment Certificate is delivered to you pursuant
to Section 2.04(b) and Section 7.01(g) of the Loan Agreement, dated as of
June 4, 2008 (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”), by and among Residential
Funding Company, LLC (“RFC”), GMAC Mortgage, LLC (“GMAC Mortgage” and together
with RFC, the “Borrowers”), GMAC LLC (the “Initial Lender”), Residential
Capital, LLC and the other Affiliates of the Borrowers party thereto as
Guarantors (each, a “Guarantor”), the Principal institutions and other Persons
that are or may from time to time become parties thereto as Lenders (together
with the Initial Lender and their respective successor and assigns, each a
“Lender” and collectively, the Lenders”) and GMAC LLC, as agent for the Lenders
(in such capacity together with its successors and assigns in such capacity, the
“Lender Agent”). Unless otherwise defined herein or the context otherwise
requires, capitalized terms used herein have the meanings provided in the Loan
Agreement.
The information contained herein is as of the [•] day of [•] , [•] (the “Cutoff
Date.”)
The Borrowers hereby certify a Collateral Value of $[•]. The related Collateral
Value Report is attached hereto as Exhibit A.
The Borrowers hereby certify that the Collateral Dispositions that have occurred
since the date of the previously delivered Collateral Value and Reinvestment
Certificate have occurred in compliance with Section 7.02(k). The Primary
Collateral which was the subject of such Collateral Dispositions is set forth on
Exhibit B hereto.
Since the date of the previously delivered Collateral Value and Reinvestment
Certificate, $[•] of Net Cash Proceeds have been received with respect to
Collateral Dispositions. $[•] of these Net Cash Proceeds have been designated as
Retained Proceeds. The total amount of Net Cash Proceeds, including
Second Amendment

 



--------------------------------------------------------------------------------



 



amounts designated as such since the previously delivered Collateral Value and
Reinvestment Certificate is $[•].
Since the date of the previously delivered Collateral Value and Reinvestment
Certificate, $[•] of Net Cash Proceeds have been reinvested in Reinvestment
Collateral in accordance with the terms of the Loan Agreement. This Reinvestment
Collateral is set forth on Exhibit C hereto as well as included in the
Collateral Value Report delivered herewith.
The remaining Net Cash Proceeds have either been utilized to repay outstanding
Loans in accordance with Section 2.08(c) or are being held pending application
in accordance with the terms of the Loan Agreement.
The Borrowers have caused this Collateral Value and Reinvestment Certificate to
be executed and delivered, and the certification and warranties contained herein
to be made, on this [•]day of [•], [•].

          Residential Funding Company, LLC    
 
       
By:
       
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    
 
        GMAC Mortgage, LLC    
 
       
By:
       
 
 
 
Name: James Young    
 
  Title: Chief Financial Officer    

Second Amendment

 



--------------------------------------------------------------------------------



 



Exhibit D to Amendment
FORM OF SECURITY AGREEMENT AMENDMENT
Second Amendment

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
FIRST AMENDMENT AGREEMENT
To First Priority Pledge and Security Agreement and Irrevocable Proxy
Dated as of August 14, 2008
by and among
RESIDENTIAL FUNDING COMPANY, LLC,
GMAC MORTGAGE, LLC,
RESIDENTIAL CAPITAL, LLC AND CERTAIN OTHER
AFFILIATES THEREOF PARTY HERETO,
as Grantors,
WELLS FARGO BANK, N.A.
as First Priority Collateral Agent
and
GMAC LLC,
as Lender and Lender Agent

 



--------------------------------------------------------------------------------



 



     This FIRST AMENDMENT AGREEMENT (this “Agreement”) dated as of August 14,
2008 (the “Amendment Effective Date”), is by and among Residential Funding
Company, LLC, a Delaware limited liability company (“RFC”), GMAC Mortgage, LLC,
a Delaware limited liability company (“GMAC Mortgage”), Residential Capital, LLC
(“ResCap”) and the other parties hereto as Grantors (each, together with RFC,
GMAC Mortgage and ResCap, a “Grantor”), GMAC LLC, a Delaware limited liability
company, in its capacity as Lender and as agent for the Lenders (in such
capacity, the “Lender Agent”) and Wells Fargo Bank, N.A., as first priority
collateral agent (in such capacity, the “First Priority Collateral Agent”).
     Reference is hereby made to the First Priority Pledge and Security
Agreement and Irrevocable Proxy (as modified by the deletion and joinder of
parties prior to the date hereof, the “Security Agreement”) dated as of June 4,
2008 among the Grantors, the Initial Lender, the Lender Agent and the First
Priority Collateral Agent.
RECITALS
     1. Each of the parties hereto is a party to the Security Agreement.
     2. The parties hereto desire to make certain amendments to the Security
Agreement.
     3. Each of the parties hereto, by its signature hereto, hereby
acknowledges, consents and agrees to the changes set forth herein.
     4. In consideration of the promises and mutual agreements herein contained
and for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
DEFINED TERMS
     SECTION 1.1 Capitalized terms used herein and not otherwise defined shall
have the meaning set forth in the Security Agreement.
ARTICLE II
AMENDMENTS TO THE AFFECTED DOCUMENTS
     SECTION 2.1 Amendments to Definitions.
     (a) The definition of “Assigned Documents” in Section 1 of the Security
Agreement is hereby amended by replacing the phrase “any other Facility
Document” with the phrase “any other Facility Document governed by English law”.
     (b) The definition of “Excluded Assets” in Section 1 of the Security
Agreement is hereby amended to add the following sentence at the end thereof:
In addition, solely for purposes of each grant of a security interest hereunder
to secure Hedge Obligations, Excluded Assets also means any asset that does not
constitute a Financing Asset (as defined in the 2010 Indenture or the 2015
First Amendment

1



--------------------------------------------------------------------------------



 



Indenture, in each case as in effect as of August 1, 2008) whether or not such
asset constitutes Primary Collateral, to the extent (if any) that the grant of a
security interest therein to secure the Hedge Obligations in such asset would
violate any provision of, or cause a default under, the 2010 Indenture or the
2015 Indenture.
     (c) Section 1 of the Security Agreement is hereby amended by adding the
following new definitions in the proper alphabetical location therein:
“Hedge Obligations” means obligations, indebtedness, fees, expenses (including,
without limitation, attorneys’ fees and expenses) and liabilities of the ResCap
Hedge Counterparty or of any other Obligor now existing or hereafter arising
under or in connection with any Hedge Document, whether monetary or otherwise,
matured or unmatured, direct, indirect, related, unrelated, fixed, contingent,
liquidated unliquidated, joint, several, or joint and several, including all
interest accruing thereon (including any interest that accrues after the
commencement of any proceeding by or against any Obligor under any bankruptcy,
insolvency, liquidation, moratorium, receivership, reorganization or other
debtor relief law) and all attorneys’ fees and other expenses incurred in the
collection or enforcement thereof.
“Net Hedge Settlement Amount” shall mean, at any time, the excess (if any) of
(x) the aggregate amount of Hedge Settlement Amounts due from the ResCap
Counterparty to the Initial Lender, minus (y) the aggregate amounts due from the
Initial Lender to the ResCap Counterparty (i) at the maturity of Hedge
Transactions, or (ii) pursuant to Section 6(e) of the Primary Hedge Documents
due to the early termination of Hedge Transactions. It is understood and agreed
that, at any time, no portion of the Hedge Exposure is “due” for purposes of
this definition unless the related Hedge Transaction has been terminated or an
Event of Bankruptcy shall have occurred with respect to the ResCap Counterparty.
     SECTION 2.2 Amendment to Section 12. Section 12 of the Security Agreement
is hereby amended by adding the new clause (k) therein to the end of such
Section 12:
     “(k) If an Event of Default shall occur and the Collateral Control Agent or
the First Priority Agent shall exercise its rights in respect of the Collateral,
the maximum amount of the proceeds of Collateral applied to the principal amount
of Loans and Net Hedge Settlement Amount that become due (whether by
acceleration, maturity, early termination or otherwise) after such Event of
Default shall not exceed the Aggregate Commitment Amount in effect immediately
prior to such occurrence of such Event of Default.”
     SECTION 2.3 Amendment to Schedule VI. Exhibit (B) Schedule VI of the
Security Agreement is hereby amended by inserting the following row in the table
contained therein:

2



--------------------------------------------------------------------------------



 



                                      Interest                   Type of    
Interest Owned                 % of Interests of Pledged Interests Issuer  
Interests   by Pledgor   Pledgor   Pledgor   Pledgor Pledged
Marbella Lakes Associates, LLC (f/k/a DOA Properties VIII (Marbella Lakes), LLC)
  Limited Liability Company     66.67 %   Equity Investment IV, LLC     100 %

     SECTION 2.4 Amendment to Schedules and Attachments. The Schedules and
Attachments to the Security Agreement are hereby amended and restated in their
entirety as set forth on Appendix A to this Agreement.
ARTICLE III
CONDITIONS TO EFFECTIVENESS
     SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date
provided that the First Priority Collateral Agent and the Lender Agent shall
have, in form and substance satisfactory to them, received the following:
     (a) Agreement. An original counterpart (or counterparts) of this Agreement
executed by the parties hereto or other evidence satisfactory to the First
Priority Collateral Agent and the Lender Agent of the execution, delivery and
effectiveness of this Agreement.
     (b) Second Amendment. An executed copy of the Second Amendment Agreement to
the Loan Agreement.
     (c) Hedge Security Agreement. An executed copy of the Hedge Pledge and
Security Agreement and Irrevocable Proxy (the “Hedge Security Agreement”) among
the obligors party thereto and GMAC, LLC as Hedge Counterparty.
     (d) Other. Such other opinions and documents as the Lender Agent may
reasonably request, which opinions and documents will be in form and substance
satisfactory to the Lender Agent.
ARTICLE IV
ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND
REPRESENTATIONS AND WARRANTIES
     SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of
the execution of this Agreement and of the transactions and amendments
contemplated hereby. Each party hereto hereby waives any notice requirement
contained in the Security Agreement or the Facility Documents with respect to
the execution of this Agreement.
     SECTION 4.2 Confirmation of the Security Agreement. The Grantors, the
Lender, the Lender Agent and the First Priority Collateral Agent each hereby
acknowledge and agree that,
First Amendment

3



--------------------------------------------------------------------------------



 



except as herein expressly amended, the Security Agreement is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its respective terms. Without limiting the foregoing, each
Obligor reaffirms its grant of a security interest in all the Collateral pledged
by it, and agrees that such security interest secures all Obligations as defined
in the Loan Agreement, after giving effect to the First Amendment Agreement,
dated as of July 29, 2008 and the Second Amendment Agreement, dated as of the
date hereof, each to the Loan Agreement and amongst the parties thereto. As of
the Amendment Effective Date, each reference in the Security Agreement to “this
Agreement” shall mean the Security Agreement as amended by this Agreement, and
as hereinafter amended or restated.
     SECTION 4.3 First Priority Obligations. For the avoidance of doubt, the
Obligors represent, warrant and agree that the Hedge Obligations constitute
“Obligations” under the Loan Agreement and “First Priority Claims” under and as
defined in the Intercreditor Agreement, the 2010 Indenture and the 2015
Indenture and that the Hedge Security Agreement constitutes a “First Priority
Collateral Documents”under and as defined in the Intercreditor Agreement.
     SECTION 4.4 Consent to Amendments to Facility Documents. Each of the
parties hereto hereby acknowledge and agree that the amendment set forth in
Section 2.1(a) of this Agreement represents the original intent with respect to
the provision amended thereby. For the avoidance of doubt, the First Priority
Collateral Agent, pursuant to and in reliance upon the Direction & Certification
delivered by GMAC, LLC dated August 14, 2008, hereby confirms its consent to the
First Amendment Agreement to the Loan Agreement dated as of July 29, 2008, the
Second Amendment Agreement to the Loan Agreement dated as of the date hereof and
this Amendment.
     SECTION 4.5 Amendment to Joinder Agreement. Each of the parties hereto
hereby consents and agrees that the Joinder Agreement, dated as of August 6,
2008, by Equity Investment IV, LLC, and acknowledged by GMAC, LLC, as Lender
Agent, Wells Fargo Bank, N.A., as First Priority Collateral Agent and Collateral
Control Agent, GMAC Mortgage, LLC and Residential Funding Company, LLC, shall be
amended as of the Amendment Effective Date by the deletion of the following
language therefrom:
“The New Equity Pledgor hereby further represents, warrants and covenants that
it will not Transfer any of its assets (after giving effect, for the avoidance
of doubt, to the admission of GL as a member of Marbella under the Operating
Agreement) without the express written consent of GMAC.”
     SECTION 4.6 Representations and Warranties. By its signature hereto, each
Grantor hereby represents and warrants that, before and after giving effect to
this Agreement, as follows:
     (a) Its representations and warranties set forth in the Security Agreement
are true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and
     (b) After giving effect to this Agreement, no Default has occurred and is
continuing.
First Amendment

4



--------------------------------------------------------------------------------



 



ARTICLE V
MISCELLANEOUS
     SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).
     SECTION 5.2 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
(whether such counterpart is originally executed or an electronic copy of an
original and each party hereto expressly waives its rights to receive originally
executed documents) and all of which when taken together shall constitute one
and the same agreement.
     SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
     SECTION 5.4 Entire Agreement. This Agreement, the Security Agreement and
the other Facility Documents embody the entire agreement and understanding of
the parties hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.
     SECTION 5.5 Captions. The various captions in this Agreement are included
for convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.
     SECTION 5.6 Severability. If any provision of this Agreement, or the
application thereof to any party or any circumstance, is held to be
unenforceable, invalid or illegal (in whole or in part) for any reason (in any
jurisdiction), the remaining terms of this Agreement, modified by the deletion
of the unenforceable invalid or illegal portion (in any relevant jurisdiction),
will continue in full force and effect, and such unenforceability, invalidity or
illegality will not otherwise affect the enforceability, validity or legality of
the remaining terms of this Agreement so long as this Agreement, as so modified,
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the deletion of such portion of this
Agreement will not substantially impair the respective expectations of the
parties or the practical realization of the benefits that would otherwise be
conferred upon the parties.
     SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO
THE NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
First Amendment

5



--------------------------------------------------------------------------------



 



OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
First Amendment

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            RESIDENTIAL FUNDING COMPANY, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

            GMAC MORTGAGE, LLC,
as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

First Amendment

 



--------------------------------------------------------------------------------



 



            GMAC LLC,
as Lender Agent and Lender
      By:   /s/ David C. Walker         Name:   David C. Walker        Title:  
Group Vice President & Treasurer     

First Amendment

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.,
as First Priority Collateral Agent
      By:   /s/ Alfia Monastra         Name:   Alfia Monastra         Title:  
Vice President     

First Amendment

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed:


RESIDENTIAL CAPITAL LLC,
as Grantor
      By:   /s/ Elizabeth T. Kelly         Name:   Elizabeth T. Kelly        
Title:   Assistant Treasurer     

            GMAC RESIDENTIAL HOLDING COMPANY,
LLC, as Grantor
      By:   /s/ Melissa White        Name:   Melissa White        Title:  
Assistant Treasurer     

            GMAC-RFC HOLDING COMPANY, LLC,
as Grantor     By:   /s/ Melissa White        Name:   Melissa White       
Title:   Assistant Treasurer        HOMECOMINGS FINANCIAL, LLC,
as Grantor       By:   /s/ Melissa White        Name:   Melissa White       
Title:   Assistant Treasurer     

First Amendment

 



--------------------------------------------------------------------------------



 



            Acknowledged and Agreed:


RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC, as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

            RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC, as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

            HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC, as Grantor
      By:   /s/ Melissa White         Name:   Melissa White        Title:  
Assistant Treasurer     

            EQUITY INVESTMENT I, LLC, as Grantor
      By:   /s/ Donald L. McConnell       Name:  Donald L. McConnell      
Title:  Asst. Secretary    

            DEVELOPERS OF HIDDEN SPRINGS, LLC, as Grantor
      By:   /s/ Donald L. McConnell       Name:  Donald L. McConnell      
Title:  Asst. Secretary    

First Amendment

 



--------------------------------------------------------------------------------



 



            DOA HOLDING PROPERTIES, LLC,
as Grantor
      By:   /s/ Donald L. McConell         Name:   Donald L. McConell       
Title:   Asst. Secretary     

            RFC ASSET HOLDINGS II, LLC,
as Grantor
      By:   /s/ Melissa White       Name:  Melissa White       Title:  Assistant
Treasurer         PASSIVE ASSET TRANSACTIONS, LLC, as Grantor
      By:   /s/ Melissa White       Name:  Melissa White       Title:  Assistant
Treasurer       GMAC MODEL HOME FINANCE I, LLC
as Grantor
      By:   /s/ Donald L. McConell         Name:   Donald L. McConell       
Title:   Asst. Secretary     

            EQUITY INVESTMENT IV, LLC as Grantor
      By:   /s/ Donald L. McConell         Name:   Donald L. McConell       
Title:   Asst. Secretary     

            GMAC HOME SERVICES, LLC as Grantor
      By:   /s/ James N. Young       Name:  James N. Young       Title:  Chief
Financial Officer    

First Amendment

 



--------------------------------------------------------------------------------



 



Exhibit A
Revised Schedules and Attachments
First Amendment

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
GRANTOR INFORMATION
RESIDENTIAL FUNDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 93-0891336
State organization ID number: 2059477
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423-3940
GMAC MORTGAGE, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-1694840
State organization ID number: 4143873
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034-3200
RESIDENTIAL CAPITAL, LLC
Jurisdiction of Formation: Delaware
FEIN: 20-1770738
State organization ID number: 3821622
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423-3940
HOMECOMINGS FINANCIAL, LLC
Jurisdiction of Formation: Delaware
FEIN: 51-0369458
State organization ID number: 2550221
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



GMAC-RFC HOLDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 23-2593763
State organization ID number: 4168620
Chief Executive Office/Principal place of business:
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
GMAC RESIDENTIAL HOLDING COMPANY, LLC
Jurisdiction of Formation: Delaware
FEIN: 91-1902190
State organization ID number: 4176389
Chief Executive Office/Principal place of business:
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
RFC ASSET HOLDINGS II, LLC
Jurisdiction of Formation: Delaware
FEIN: 41-1984034
State organization ID number: 4189232
Chief Executive Office:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Principal place of business:
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
PASSIVE ASSET TRANSACTIONS, LLC
Jurisdiction of Formation: Delaware
FEIN: 51-0404130
State organization ID number: 3306533
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034

 



--------------------------------------------------------------------------------



 



DEVELOPERS OF HIDDEN SPRINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 80-0022985
State organization ID number: 4183059
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
DOA HOLDING PROPERTIES, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-1424257
State organization ID number: 4454997
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
EQUITY INVESTMENT I, LLC
Jurisdiction of Formation: Delaware
FEIN: 02-0632797
State organization ID number: 3528939
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
EQUITY INVESTMENT IV, LLC
Jurisdiction of Formation: Delaware
FEIN: 93-0891336
State organization ID number: 4572829
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2736505
State organization ID number: 4551018
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2737180
State organization ID number: 4551021
Chief Executive Office/Principal place of business:
1100 Virginia Drive
Fort Washington, PA 19034
HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2736869
State organization ID number: 4551020
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
GMAC MODEL HOME FINANCE I, LLC
Jurisdiction of Formation: Delaware
FEIN: 26-2748469
State organization ID number: 4555820
Chief Executive Office/Principal place of business:
One Meridian Crossings, Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



SCHEDULE II
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
ADDITIONAL PLACES OF BUSINESS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE III
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
TRADE NAMES; PRIOR LEGAL NAMES; MERGERS

•   Trade Names; Prior Legal Names       RESIDENTIAL FUNDING COMPANY, LLC      
Prior Names: Residential Funding Corporation
                       RFC Acquisition Corporation       GMAC MORTGAGE, LLC    
  Prior Names: GMAC Mortgage Corporation       RESIDENTIAL CAPITAL, LLC      
Prior Names: Residential Capital Corporation       HOMECOMINGS FINANCIAL, LLC  
    Prior Names: Homecomings Financial Network, Inc.
                       Residential Money Centers, Inc.       GMAC-RFC HOLDING
COMPANY, LLC       Prior Names: GMAC-RFC Holding Corp.
                       GMAC RF, Inc.       GMAC RESIDENTIAL HOLDING COMPANY, LLC
      Prior Names: GMAC Residential Holding Corp.       RFC ASSET HOLDINGS II,
LLC       Prior Names: RFC Asset Holdings II, Inc.       PASSIVE ASSET
TRANSACTIONS, LLC       Prior Names: Passive Asset Transactions, Inc.      
DEVELOPERS OF HIDDEN SPRINGS, LLC       Prior Names: Developers of Hidden
Springs, Inc.

 



--------------------------------------------------------------------------------



 



    DOA HOLDING PROPERTIES, LLC       Prior Names: None       EQUITY INVESTMENT
I, LLC       Prior Names: Core Equity I, LLC       EQUITY INVESTMENT IV, LLC    
  Prior Names: None       RESIDENTIAL FUNDING REAL ESTATE HOLDINGS, LLC      
Prior Names: None       RESIDENTIAL MORTGAGE REAL ESTATE HOLDINGS, LLC      
Prior Names: None       HOMECOMINGS FINANCIAL REAL ESTATE HOLDINGS, LLC      
Prior Names: None       GMAC MODEL HOME FINANCE I, LLC       Prior Names: None  
•   Mergers       GMAC MORTGAGE, LLC       On October 25, 2006, GMAC Mortgage,
LLC merged with GMAC Mortgage Corporation.       GMAC-RFC HOLDING COMPANY, LLC  
    On July 11, 2006, GMAC-RFC Holding Company, LLC merged with GMAC-RFC Holding
Corp.       DEVELOPERS OF HIDDEN SPRINGS, LLC       On August 10, 2006,
Developers of Hidden Springs, LLC merged with Developers of Hidden Springs, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
INTELLECTUAL PROPERTY
Trademarks

                              Serial No.   Mark   Owner   Filing Date   Status  
Reg No.   Reg Date
78601736
  EQUITYWISE   GMAC MORTGAGE LLC       Allowed            
76546683
  HOME COMMAND   GMAC MORTGAGE LLC   2003/09/24   Allowed            
75278616
  DITECH   GMAC MORTGAGE LLC   1997/04/21   Registered     2158800    
1998/05/19
78559960
  105 SELECT   GMAC MORTGAGE LLC   2005/02/03   Registered     3298930    
2007/09/25
76434684
  DITECH.COM — YOUR MORTGAGE SOLUTION DELIVERED   GMAC MORTGAGE LLC   2002/07/26
  Registered     2721143     2003/06/03
76434953
  I LOST ANOTHER LOAN TO DITECH   GMAC MORTGAGE LLC   2002/07/26   Registered  
  2721148     2003/06/03
75401660
  GLORIA NILSON   GMAC MORTGAGE LLC   1997/12/08   Registered     2245688    
1999/05/18
78106868
  DITECH.COM — YOUR 24/7 MORTGAGE SOLUTION   GMAC MORTGAGE LLC   2002/02/05  
Registered     2702661     2003/04/01
76494789
  SERVICE YOU DESERVE. PEOPLE YOU TRUST.   GMAC MORTGAGE LLC   2003/03/06  
Registered     2808259     2004/01/27
75604188
  DITECH.COM   GMAC MORTGAGE LLC   1998/12/09   Registered     2696027    
2003/03/11
76463368
  CALDIRECT HOMES LOANS   GMAC MORTGAGE LLC   2002/10/31   Registered    
2846071     2004/05/25
76492563
  HOMESTRENGTH   GMAC MORTGAGE LLC   2003/02/26   Registered     2846225    
2004/05/25
76515655
  DITECH.COM — SPEED GUARANTEED   GMAC MORTGAGE LLC   2003/05/20   Registered  
  2861149     2004/07/06
76579265
  BUILDER POWER (& DESIGN)   GMAC MORTGAGE LLC   2004/03/05   Registered    
2927621     2005/02/22
76579614
  CALDIRECT   GMAC MORTGAGE LLC   2004/03/08   Registered     2928628    
2005/03/01
76580149
  DITECH RACING   GMAC MORTGAGE LLC   2004/03/10   Registered     2928640    
2005/03/01
76603778
  DITECH.COM HOME LOANS   GMAC MORTGAGE LLC   2004/07/23   Registered    
2928647     2005/03/01
76603959
  DITECH.COM HOME LOANS (& DESIGN)   GMAC MORTGAGE LLC   2004/07/26   Registered
    2928648     2005/03/01
76579639
  MOVE IN AMERICA   GMAC MORTGAGE LLC   2004/03/08   Registered     2930402    
2005/03/08
76579638
  MOVE IN AMERICA (& DESIGN)   GMAC MORTGAGE LLC   2004/03/08   Registered    
2941383     2005/04/19
76527153
  TRUSTED ADVISOR, SKILLED
NEGOTIATOR, AND EXPERT
FACILITATOR   GMAC MORTGAGE LLC   2003/07/01   Registered     3002328    
2005/09/27
76627771
  P PREMIER SERVICE   GMAC MORTGAGE LLC   2005/01/13   Registered     3039786  
  2006/01/10
78566421
  TRUSTED ADVISOR   GMAC MORTGAGE LLC   2005/02/14   Registered     3102238    
2006/06/06
78646165
  DITECH AT WORK   GMAC MORTGAGE LLC   2005/06/08   Registered     3122167    
2006/07/25

 



--------------------------------------------------------------------------------



 



                              Serial No.   Mark   Owner   Filing Date   Status  
Reg No.   Reg Date
78855597
  PACIFIC UNION   GMAC MORTGAGE LLC   2006/04/06   Registered     3206054    
2007/02/06
78656722
  BUYLINE   GMAC MORTGAGE LLC   2005/06/23   Registered     3234981    
2007/04/24
78635792
  ONESTOP HOMEOWNERSHIP SERVICES   GMAC MORTGAGE LLC   2005/05/24   Registered  
  3265985     2007/07/17
78542966
  GHS MORTGAGE   GMAC MORTGAGE LLC   2005/01/06   Registered     3288664    
2007/09/04
76593441
  DITECH.COM FREEDOM LOAN   GMAC MORTGAGE LLC   2004/05/21   Registered    
3291310     2007/09/11
76597261
  GO FAST   GMAC MORTGAGE LLC   2004/06/14   Registered     3325181    
2007/10/30
78566539
  EXPERT FACILITATOR   GMAC MORTGAGE LLC   2005/02/14   Registered     3353357  
  2007/12/11
78917057
  DITECH ESIGNATURE   GMAC MORTGAGE LLC   2006/06/26   Registered     3396372  
  2008/03/11
78883555
  REAL LIFE. REAL SOLUTIONS.   GMAC MORTGAGE LLC   2006/05/15   Registered    
3314584     2007/10/16
78887861
  DITECH GUARANTEE   GMAC MORTGAGE, LLC   2006/05/19   Allowed            
78679328
  DITECH MORTGAGE SOLUTIONS   GMAC MORTGAGE, LLC   2005/07/27   Allowed        
   
78742599
  HOME REWARDS   GMAC MORTGAGE, LLC   2005/10/28   Published            
78113601
  HOME DREAMS ONLINE   GMAC MORTGAGE, LLC   2002/03/08   Registered     2880218
    2004/08/31
78127454
  BUILDER POWER   GMAC MORTGAGE, LLC   2002/05/09   Registered     2896306    
2004/10/19
76495996
  CAL DIRECT HOME LOANS (& DESIGN)   GMAC MORTGAGE, LLC   2003/03/10  
Registered     2903746     2004/11/16
76560776
  PATHWAYS   GMAC MORTGAGE, LLC   2003/11/20   Registered     2910065    
2004/12/14
76561220
  THE HOMESTRETCH PLAN   GMAC MORTGAGE, LLC   2003/11/21   Registered    
2910069     2004/12/14
76586655
  CUOTA UNICA DITECH   GMAC MORTGAGE, LLC   2004/04/14   Registered     2947511
    2005/05/10
76586659
  SMARTWATCH   GMAC MORTGAGE, LLC   2004/04/14   Registered     2982713    
2005/08/09
76492773
  HOMEFLEX   GMAC MORTGAGE, LLC   2003/02/26   Registered     2992858    
2005/09/06
76576481
  DITECH FLAT FEE   GMAC MORTGAGE, LLC   2004/02/20   Registered     3007701    
2005/10/18
76598815
  SETTLE AMERICA   GMAC MORTGAGE, LLC   2004/06/23   Registered     3025621    
2005/12/13
76586657
  BORRON Y CUENTA NUEVA   GMAC MORTGAGE, LLC   2004/04/14   Registered    
3047591     2006/01/24
78113668
  HELPING YOU MANAGE THE
INVESTMENT IN YOUR HOME   GMAC MORTGAGE, LLC   2002/03/08   Registered    
3068871     2006/03/14
76610623
  FLEXSELECT   GMAC MORTGAGE, LLC   2004/09/09   Registered     3071594    
2006/03/21
76560283
  POWER PUNCH   GMAC MORTGAGE, LLC   2003/11/17   Registered     3077130    
2006/04/04
76575312
  DITECH-1   GMAC MORTGAGE, LLC   2004/02/12   Registered     3080195    
2006/04/11
78622953
  LA ULTIMA PALABRA EN PRESTAMOS   GMAC MORTGAGE, LLC   2005/05/04   Registered
    3082700     2006/04/18
78623519
  CLOSE FOR A CAUSE   GMAC MORTGAGE, LLC   2005/05/05   Registered     3085260  
  2006/04/25
76609555
  Warehouse Express   GMAC MORTGAGE, LLC   2004/09/01   Registered     3325194  
  2007/10/30
74279689
  HOMECOMINGS   GMAC MORTGAGE, LLC   1992/05/28   Registered     1792907    
1993/09/14
76494788
  PREMIER SERVICE   GMAC RESIDENTIAL
HOLDING COMPANY, LLC   2003/03/06   Registered     2914178     2004/12/28
78855608
  PACIFIC UNION ADVANTAGE   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2006/04/06  
Allowed            

 



--------------------------------------------------------------------------------



 



                              Serial No.   Mark   Owner   Filing Date   Status  
Reg No.   Reg Date
78566532
  SKILLED NEGOTIATOR   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2005/02/14  
Pending            
78797825
  FLEXPAT   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2006/01/24   Allowed        
   
78923245
  SUPPLIER DIRECT (& DESIGN)   GMAC RESIDENTIAL HOLDING COMPANY, LLC  
2006/07/06   Registered     3237366     2007/05/01
78923210
  SUPPLIER DIRECT   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2006/07/06  
Registered     3237365     2007/05/01
76576712
  P   GMAC RESIDENTIAL HOLDING COMPANY, LLC   2004/02/23   Registered    
3361159     2008/01/01
77127127
  KEYCHAIN ALLIANCE   RESIDENTIAL CAPITAL, LLC       Published            
78139312
  QUICKWISE   RESIDENTIAL FUNDING COMPANY, LLC   2002/06/27   Registered    
2707254     2003/04/15
74348910
  GOAL LINE   RESIDENTIAL FUNDING COMPANY, LLC   1993/01/15   Registered    
1829015     1994/03/29
74713806
  GOAL LOAN   RESIDENTIAL FUNDING COMPANY, LLC   1995/08/10   Registered    
1995345     1996/08/20
78023446
  LINE@PRIME   RESIDENTIAL FUNDING COMPANY, LLC   2000/08/29   Registered    
2552727     2002/03/26
74275769
  RFC   RESIDENTIAL FUNDING COMPANY, LLC   1992/05/15   Registered     1840863  
  1994/06/21
78096942
  ALTERNET   RESIDENTIAL FUNDING COMPANY, LLC   2001/12/06   Pending            

 



--------------------------------------------------------------------------------



 



Patents

                                                          PATENT        
COUNTRY/TYPE   TITLE   SERIAL NO.   FILED   STATUS   NO.   ISSUED   Assignment
Status
US — UTILITY
  SIMULATION TECHNIQUE FOR GENERATION OF AVM AND COLLATERAL RISK INDICATOR RULE
SET   11484262       2006/07/11   PUBLISHED           Assignment to Residential
Funding Corporation by Susan Allen and Beth Harasimowicz
PCT
  GENERATION OF AVM AND COLLATERAL RISK INDICATOR RULE SET   PCTUS0715793      
2007/07/11   PUBLISHED           Covered by the assignment in Serial Number
11484262
US — UTILITY
  SYSTEM AND METHOD FOR EVALUATING SECONDARY MARKET OPTIONS FOR LOANS   10688321
      2003/10/17   OFFICE ACTION PENDING           Assignment to GMAC RFC by Dan
Bettenburg and Frank Doherty. This will be fixed to show assignment to
Residential Funding Company, LLC
US — UTILITY
  STORED, TEMPORARY
ALTERATION OF
BUSINESS LOGIC   09952995       2001/09/14   APPEALED           Assignment to
Residential Funding Corporation by Peter (Ken) Cychosz and Brian Gilkay

 



--------------------------------------------------------------------------------



 



SCHEDULE V
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
COMMERCIAL TORT CLAIMS
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
INITIAL COLLATERAL

1.   Mortgage Loans

  (a)   All mortgage loans identified in the ATS (as hereinafter defined) under
the column “ATS FF” by the Code T215. “ATS” means the internal database
maintained by Residential Funding Company, LLC for the purposes of tracking the
facility to which unsold mortgage loans are pledged.     (b)   Mortgage loans
(i) secured by real estate located in Canada and for which the mortgage notes
are in the possession of Computershare Trust Company of Canada and (ii) sold to
Residential Funding Company, LLC on or prior to the Closing Date.     (c)  
Mortgage loans insured by the Federal Housing Administration (“FHA”) or the U.S.
Department of Veterans Affairs (“VA”) and as to which the applicable borrower
has defaulted and a claim exists against either the VA or the FHA.

2.   Servicing Advances

  (a)   All right, title and interest of either Residential Funding Company, LLC
or GMAC Mortgage, LLC in and to Servicing P&I Advances and Servicing T&I
Advances or Servicing Corporate Advances other than (i) Servicing Contracts with
FNMA, Freddie Mac or GNMA or (ii) in the case of GMAC Mortgage, LLC any rights
in any Servicing Contract transferred to GMACR MORTGAGE PRODUCTS, LLC prior to
the Closing Date, and (iii) in the case of Residential Funding Company, LLC, any
interest in any Servicing Contract transferred to RFC-GSAP Servicer Advance, LLC
prior to the Closing Date.

3.   Securities Accounts – see attached Exhibit A to this Schedule VI.   4.  
Pledged Interests – see attached Exhibit B to this Schedule VI.   5.   Pledged
Notes – see attached Exhibit C to this Schedule VI.

 



--------------------------------------------------------------------------------



 



6.   Construction, Mezzanine and Working Capital Loans – (i) all first lien
construction loans, including distressed construction loans, (ii) all mezzanine
loans, including distressed loans, secured by equity interests in entities
owning real estate and real estate-related assets, and (iii)all working capital
loans which were unencumbered as of February 29, 2008.

 



--------------------------------------------------------------------------------



 



EXHIBIT A TO SCHEDULE VI
SECURITIES ACCOUNTS

                  Financial         Account Owner   Institution   Account Number
  Account Name
GMAC Mortgage, LLC
  JP Morgan   G08567   GMAC Mortgage, LLC MSR Securities and HEQ Residual
Account
 
           
GMAC Mortgage, LLC
  JP Morgan   G54823   GMAC Mortgage, LLC Direct Pair Off Account
 
           
Passive Asset Transactions, LLC
  JP Morgan   P66230   Passive Asset Transactions, LLC
 
           
Residential Funding Company, LLC
  State Street   BGLS   Residential Funding Company, LLC Capital Markets Pledged
RFC
 
           
Residential Funding Company, LLC
  State Street   BGLX   Residential Funding Company, LLC PIA Pledged RFC
 
           
Residential Funding Company, LLC
  State Street   BGLY   Residential Funding Company, LLC RIF Pledged RFC
 
           
Residential Funding Company, LLC
  State Street   BGLU   Residential Funding Company, LLC Capital Markets Pledged
RAHI II
 
           
Residential Funding Company, LLC
  State Street   BGLV   Residential Funding Company, LLC RIF Pledged RAHI II
 
           
Residential Funding Company, LLC
  State Street   BGLW   Residential Funding Company, LLC PIA Pledged RAHI II

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO SCHEDULE VI
PLEDGED INTERESTS

                              Interest           Type of   Interests Owned      
% of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
Hidden Springs Sewer Company, LLC
  Limited Liability Company     100 %   Developers of Hidden Springs, LLC    
100 %
DOA Properties I, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties II, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
Residential Mortgage Real Estate Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMCMTH, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
KBOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
LENOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
WPSHOne, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
RFC MHF Funding, LLC
  Limited Liability Company     100 %   GMAC Model Home Finance, LLC     100 %
Homecomings Financial Real Estate Holdings, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %

 



--------------------------------------------------------------------------------



 



                                  Interest           Type of   Interests Owned  
    % of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged
GMAC Residential Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %
Developers of Hidden Springs, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
DOA Holding Properties, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
GMAC Model Home Finance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Construction Funding, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Marbella Lakes Associates, LLC (f/k/a DOA Properties VIII (Marbella Lakes), LLC)
  Limited Liability Company     66.67 %   Equity Investment IV, LLC     100 %

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO SCHEDULE VI
PLEDGED NOTES

          Pledged Note Issuer   Pledged Note   Pledged Note Holder
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008   Residential Capital, LLC
 
       
Viaduct (No. 7) Limited
  Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18 June
2008 issued under the Note Issuance Facility Deed dated on or about 2 June 2008
  Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI(a)
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FINANCING STATEMENTS DISCLOSURE SCHEDULE
Filing #; Filing Date; Jurisdiction; Debtor; Secured Party
1. Initial Filing # 2007 4676119; filed on 12/11/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and JPMorgan Chase Bank, N.A. as Secured Party*;
2. Initial Filing # 6413972 1; filed on 11/28/2006; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
3. Initial Filing # 6413972 1 as amended by 2008 1486503; filed on 04/29/2008;
jurisdiction Delaware; Residential Funding Company, LLC as Debtor and Credit
Suisse First Boston Mortgage Capital LLC as Secured Party*;
4. Initial Filing # 6448982 9; filed on 12/21/2006 ; jurisdiction Delaware;
GMCMTH, LLC as Debtor and GMAC Model Home Finance, LLC as Secured Party*;
5. Initial Filing # 4362538 3; filed on 12/22/2004 ; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Residential Funding Company, LLC as
Additional Debtor and Credit Suisse First Boston Mortgage Capital LLC as Secured
Party*;
6. Initial Filing # 4362538 3 as amended by 2008 1486461; filed on 04/29/2008;
jurisdiction Delaware; Homecomings Financial, LLC as Debtor and Residential
Funding Company, LLC as Additional Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
7. Initial Filing # 2007 4328083; filed on 11/14/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
8. Initial Filing # 2007 4692207; filed on 12/12/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
9. Initial Filing # 5238450 2; filed on 07/28/2005; jurisdiction Delaware;
Residential Funding Corporation as Debtor and Federal National Mortgage
Association (a/k/a Fannie Mae) as Secured Party*;
10. Initial Filing # 5238450 2 as amended by 6187890 9; filed on 06/02/2006;
jurisdiction Delaware; Residential Funding Corporation as Debtor and Federal
National Mortgage Association (a/k/a Fannie Mae) as Secured Party*;
11. Initial Filing # 2007 4692215; filed on 12/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Federal National Mortgage Association
(a/k/a Fannie Mae) as Secured Party*;

 



--------------------------------------------------------------------------------



 



12. Initial Filing # 2008 0785533; filed on 03/04/2008; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Credit Suisse First Boston, New York Branch as
Secured Party*1;
13. Initial Filing # 2008 1437654; filed on 04/24/2008; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Residential Funding Mortgage
Securities II, Inc. as Secured Party;
14. Initial Filing # 2007 3119855; filed on 07/30/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Comerica Bank as Secured Party*2;
15. Initial Filing # 2007 0405653; filed on 01/31/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Bank of America, N.A. as Secured Party*3; and
16. Initial Filing # 2007 2212677; filed on 06/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Sherman Originator LLC as Secured
Party.
 

1   [The (*) can remain if not Primary Collateral (i.e. can remain if similar to
#6 above on this Schedule)]   2   [The (*) can remain if it is confirmed that
cash flows on Collateral do not flow through these accounts]   3   [The (*) can
remain if it is confirmed that accounts are not main investment account or
accounts related to that account]

 



--------------------------------------------------------------------------------



 



EXHIBIT C TO SCHEDULE VI
PLEDGED NOTES

          Pledged Note Issuer   Pledged Note   Pledged Note Holder
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 in the principal amount of EUR
556,992,836.00 due 3 June 2009 issued under the Variable Funding Loan Note
Agreement dated 4 June 2008   Residential Capital, LLC
 
       
Viaduct (No. 7) Limited
  Note dated 4 June 2008 in the principal amount of £658,116,612.47 due 18 June
2008 issued under the Note Issuance Facility Deed dated on or about 2 June 2008
  Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE VI(a)
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
FINANCING STATEMENTS DISCLOSURE SCHEDULE
Filing #; Filing Date; Jurisdiction; Debtor; Secured Party
1. Initial Filing # 2007 4676119; filed on 12/11/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and JPMorgan Chase Bank, N.A. as Secured Party*;
2. Initial Filing # 6413972 1; filed on 11/28/2006; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
3. Initial Filing # 6413972 1 as amended by 2008 1486503; filed on 04/29/2008;
jurisdiction Delaware; Residential Funding Company, LLC as Debtor and Credit
Suisse First Boston Mortgage Capital LLC as Secured Party*;
4. Initial Filing # 6448982 9; filed on 12/21/2006 ; jurisdiction Delaware;
GMCMTH, LLC as Debtor and GMAC Model Home Finance, LLC as Secured Party*;
5. Initial Filing # 4362538 3; filed on 12/22/2004 ; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Residential Funding Company, LLC as
Additional Debtor and Credit Suisse First Boston Mortgage Capital LLC as Secured
Party*;
6. Initial Filing # 4362538 3 as amended by 2008 1486461; filed on 04/29/2008;
jurisdiction Delaware; Homecomings Financial, LLC as Debtor and Residential
Funding Company, LLC as Additional Debtor and Credit Suisse First Boston
Mortgage Capital LLC as Secured Party*;
7. Initial Filing # 2007 4328083; filed on 11/14/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
8. Initial Filing # 2007 4692207; filed on 12/12/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Federal National Mortgage Association (a/k/a
Fannie Mae) as Secured Party*;
9. Initial Filing # 5238450 2; filed on 07/28/2005; jurisdiction Delaware;
Residential Funding Corporation as Debtor and Federal National Mortgage
Association (a/k/a Fannie Mae) as Secured Party*;
10. Initial Filing # 5238450 2 as amended by 6187890 9; filed on 06/02/2006;
jurisdiction Delaware; Residential Funding Corporation as Debtor and Federal
National Mortgage Association (a/k/a Fannie Mae) as Secured Party*;
11. Initial Filing # 2007 4692215; filed on 12/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Federal National Mortgage Association
(a/k/a Fannie Mae) as Secured Party*;

 



--------------------------------------------------------------------------------



 



12. Initial Filing # 2008 0785533; filed on 03/04/2008; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Credit Suisse First Boston, New York Branch as
Secured Party*4;
13. Initial Filing # 2008 1437654; filed on 04/24/2008; jurisdiction Delaware;
Residential Funding Company, LLC as Debtor and Residential Funding Mortgage
Securities II, Inc. as Secured Party;
14. Initial Filing # 2007 3119855; filed on 07/30/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Comerica Bank as Secured Party*5;
15. Initial Filing # 2007 0405653; filed on 01/31/2007; jurisdiction Delaware;
GMAC Mortgage, LLC as Debtor and Bank of America, N.A. as Secured Party*6; and
16. Initial Filing # 2007 2212677; filed on 06/12/2007; jurisdiction Delaware;
Homecomings Financial, LLC as Debtor and Sherman Originator LLC as Secured
Party.
 

4   [The (*) can remain if not Primary Collateral (i.e. can remain if similar to
#6 above on this Schedule)]   5   [The (*) can remain if it is confirmed that
cash flows on Collateral do not flow through these accounts]   6   [The (*) can
remain if it is confirmed that accounts are not main investment account or
accounts related to that account]

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
DIRECT SUBSIDIARIES

                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)
GMAC Mortgage, LLC
  CAP RE of Vermont, LLC   Vermont
 
  Ditech, LLC   Delaware
 
  Executive Closing Services, LLC   Delaware
 
  Executive Trustee Services, LLC   Delaware
 
  GMAC Mortgage USA Corporation   Delaware
 
  GMAC Mortgage, LLC of TN   Delaware
 
  GMACR Mortgage Products, LLC   Delaware
 
  GMV Management Services, LLC   Delaware
 
  Horsham Funding, LLC   Delaware
 
  Ladue Associates, Inc.   Pennsylvania
 
  MINT I VFN Holdings, LLC   Delaware
 
  MINT I, LLC   Delaware
 
  Passive Asset Transactions, LLC   Delaware
 
  Residential Consumer Services, LLC   Delaware
 
  Residential Mortgage Real Estate Holdings, LLC   Delaware
 
  Walnut Grove Funding, LLC   Delaware
 
       
Residential Funding
Company, LLC
  Asset Lending Company II, LLC   Delaware
 
  Asset Management Performance Services, LLC   Delaware
 
  Developers of Hidden Springs, LLC   Delaware
 
  DOA Holding Properties, LLC   Delaware
 
  EPRE LLC   Delaware
 
  Equity Investment I, LLC   Delaware
 
  Equity Investments II, LLC   Delaware
 
  Equity Investment III, LLC   Delaware
 
  Equity Investment IV, LLC   Delaware
 
  GMAC Model Home Finance, LLC   Delaware
 
  GMAC Model Home Finance I, LLC   Delaware
 
  GMAC-RFC Australia Pty Limited   Australia
 
  GMAC-RFC Europe Limited   U.K.
 
  GMAC-RFC Holdings Limited   U.K.
 
  GMAC-RFC Ireland Limited   U.K.
 
  Homecomings Financial, LLC   Delaware
 
  MFC Asset, LLC   Delaware
 
  MINT II Holdings LLC   Delaware
 
  MINT II, LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)
 
  REG-PFH, LLC   Delaware
 
  Residential Asset Management Company LLC   Delaware
 
  Residential Funding Mortgage Exchange, LLC   Delaware
 
  Residential Funding of Canada Finance ULC   Canada
 
  Residential Funding Real Estate Holdings, LLC   Delaware
 
  Residential Funding Securities, LLC   Delaware
 
  RFC — GSAP Servicer Advance, LLC   Delaware
 
  RFC ABS CDO WHSub I Ltd   Cayman Islands
 
  RFC Advance Depositor, LLC   Delaware
 
  RFC Asset Holdings II, LLC   Delaware
 
  RFC Asset Management, LLC   Delaware
 
  RFC Construction Funding, LLC   Delaware
 
  RFC Investments Limited   U.K.
 
  RFC Resort Funding, LLC   Delaware
 
       
GMAC-RFC Holding Company,
LLC
  Residential Accredit Loans, Inc.   Delaware
 
  Residential Asset Mortgage Products, Inc.   Delaware
 
  Residential Asset Securities Corporation   Delaware
 
  Residential Funding Company, LLC   Delaware
 
  Residential Funding Mortgage Securities I, Inc.   Delaware
 
  Residential Funding Mortgage Securities II, Inc.   Delaware
 
       
Residential Capital, LLC
  GMAC Residential Holding Company, LLC   Delaware
 
  GMAC-RFC Holding Company, LLC   Delaware
 
  IB Finance Holding Company, LLC   Delaware
 
       
Homecomings Financial, LLC
  HFN REO Sub II, LLC   Delaware
 
  Homecomings Financial Real Estate Holdings,
LLC   Delaware
 
       
GMAC Residential Holding
Company, LLC
  GMAC Home Services, LLC   Delaware
 
  GMAC Mortgage, LLC   Delaware
 
  GHS Global Relocation UK Limited   U.K.
 
  GMACB Service Company, LLC   Delaware
 
  GMACRH Settlement Services, LLC   Delaware
 
       
Developers of Hidden Springs, LLC
  Hidden Springs Sewer Company, LLC   Delaware
 
       
DOA Holding Properties, LLC
  DOA Properties I, LLC   Delaware
 
  DOA Properties II, LLC   Delaware

 



--------------------------------------------------------------------------------



 



                  Jurisdiction of         Incorporation Parent   Subsidiary  
(Subsidiary)
 
  DOA Properties III (Models), LLC   Delaware
 
  DOA Properties IIIB (KB Models), LLC   Delaware
 
  DOA Properties IV, LLC   Delaware
 
  DOA Properties V (Lots-CA), LLC   Delaware
 
  DOA Properties VII (Lots-NV), LLC   Delaware
 
  DOA Properties IX (Lots-Other), LLC   Delaware
 
       
Equity Investment IV, LLC
  Marbella Lakes Associates, LLC
(f/k/a DOA Properties VIII
(Marbella Lakes), LLC)   Delaware
 
       
GMAC Model Home Finance
I, LLC
  CHM Holdings, LLC   Delaware
 
       
Residential Funding Company, LLC (99.99%)
  GMAC Financiera, S.A. de C.V.   Mexico
 
  GMAC Hipotecaria, S.A. de C.V.   Mexico
 
  GMAC-RFC Brasil Ltda   Brazil
 
  GMAC-RFC Chile Inversiones Ltda   Chile
 
       
Residential Funding Company, LLC (99.99999968%)
  GMAC-RFC Auritec, S.A.   Mexico
 
       
Residential Funding
Company, LLC (99%)
  GMAC RFC International Holdings Cooperatief U.A.   Netherlands
 
       
GMAC-RFC Holding
Company, LLC (0.01%)
  GMAC RFC International Holdings Cooperatief U.A.   Netherlands
 
       
Homecomings Financial, LLC (0.01%)
  GMAC-RFC Brasil Ltda   Brazil
 
  GMAC-RFC Chile Inversiones Ltda   Chile
 
       
Homecomings Financial, LLC (0.00000032%)
  GMAC-RFC Auritec, S.A.   Mexico

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
EXCLUDED SIGNIFICANT SUBSIDIARIES
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
BAILMENT COLLATERAL

1.   Stock Certificate dated June 2, 2008, certifying that Residential Funding
Company, LLC owns twenty-four million two hundred seventy seven thousand five
hundred (24,277,500) ordinary shares of GMAC-RFC Australia Pty Limited, a
corporation formed under the laws of Australia (the “Company”), standing in its
name on the books of the Company, which is represented by Certificate No. 6,
along with an undated Irrevocable Stock Power executed by Residential Funding
Company, LLC authorizing transfer to Wells Fargo Bank, N.A.

2.   Stock Certificate dated May 8, 1995, certifying that GMAC-RFC Holding
Company, LLC (formerly known as GMAC RF, Inc.) owns one thousand (1,000) shares
of common stock, par value $0.01 per share, of Residential Funding Mortgage
Securities II, Inc., a corporation formed under the laws of the State of
Delaware (the “Company”), standing in its name on the books of the Company,
which is represented by Certificate No. 1, along with an undated Irrevocable
Stock Power executed by GMAC-RFC Holding Company, LLC authorizing transfer to
Wells Fargo Bank, N.A.

3.   Stock Certificate dated December 7, 1994, certifying that GMAC-RFC Holding
Company, LLC (formerly known as GMAC RF, Inc.) owns one thousand (1,000) shares
of common stock, par value $0.01 per share, of Residential Asset Securities
Corporation, a corporation formed under the laws of the State of Delaware (the
“Company”), standing in its name on the books of the Company, which is
represented by Certificate No. 1, along with an undated Irrevocable Stock Power
executed by GMAC-RFC Holding Company, LLC authorizing transfer to Wells Fargo
Bank, N.A.

4.   Stock Certificate dated August 14, 1995, certifying that GMAC-RFC Holding
Company, LLC (formerly known as GMAC RF, Inc.) owns one thousand (1,000) shares
of common stock, par value $0.01 per share, of Residential Accredit Loans, Inc.,
a corporation formed under the laws of the State of Delaware (the “Company”),
standing in its name on the books of the Company, which is represented by
Certificate No. 1, along with an undated Irrevocable Stock Power executed by
GMAC-RFC Holding Company, LLC authorizing transfer to Wells Fargo Bank, N.A.

5.   Stock Certificate dated April 20, 2006, certifying that GMAC Mortgage, LLC
(formerly known as GMAC Mortgage Corporation) owns three thousand (3,000) shares
of common stock, par value $0.01 per share, of GMAC Mortgage USA Corporation, a
corporation formed under the laws of the State of Delaware (the “Company”),
standing in its name on the books of the Company, which is represented by
Certificate No. 1, along with an undated Irrevocable Stock Power executed by
GMAC Mortgage, LLC authorizing transfer to Wells Fargo Bank, N.A.

 



--------------------------------------------------------------------------------



 



6.   Dutch Note (Note Certificate No. 1) dated 4 June 2008 in the principal
amount of EUR 556,992,836.00 due 3 June 2009 issued under the Variable Funding
Loan Note Agreement dated 4 June 2008 between GX CE Funding B.V., as issuer, and
Residential Capital, LLC, as subscriber.   7.   UK Note Certificate dated 4
June 2008 in the principal amount of £658,116,612.47 due 18 June 2008, issued
under the Note Issuance Facility Deed dated on or about 2 June 2008 between
Viaduct (No. 7) Limited, as issuer, and Residential Capital, LLC, as noteholder.
  8.   Stock Certificate dated June 9, 2008, certifying that GMAC Mortgage, LLC
(formerly known as GMAC Mortgage Corporation) owns one hundred (100) shares of
common stock, without par value, of Ladue Associates, Inc., a corporation formed
under the laws of the State of Delaware (the “Company”), standing in its name on
the books of the Company, which is represented by Certificate No. 1; along with
an Irrevocable Stock Power executed by GMAC Mortgage, LLC authorizing transfer
to Wells Fargo Bank, N.A dated June 9, 2008.   9.   Stock Certificate dated
June 13, 2008, certifying that GMAC-RFC Holding Company, LLC (formerly known as
GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par value $0.01
per share, of Residential Asset Mortgage Products, Inc., a corporation formed
under the laws of the State of Delaware (the “Company”), standing in its name on
the books of the Company, which is represented by Certificate No. 2; along with
an Irrevocable Stock Power executed by GMAC-RFC Holding Company, LLC authorizing
transfer to Wells Fargo Bank, N.A dated June 13, 2008.   10.   Stock Certificate
dated June 13, 2008, certifying that GMAC-RFC Holding Company, LLC (formerly
known as GMAC RF, Inc.) owns one thousand (1,000) shares of common stock, par
value $0.01 per share, of Residential Funding Mortgage Securities I, Inc., a
corporation formed under the laws of the State of Delaware (the “Company”),
standing in its name on the books of the Company, which is represented by
Certificate No. 2; along with an Irrevocable Stock Power executed by GMAC-RFC
Holding Company, LLC authorizing transfer to Wells Fargo Bank, N.A dated
June 13, 2008.   11.   Stock Certificatei, undated, certifying that RFC LLC is
the Registered Proprietor of 122,276,661 ordinary shares, of £1 each, of
GMAC-RFC Holdings Limited, a company incorporated in England and Wales
(registered number 03471082) whose registered office is at Eastern Gate, Brants
Bridge, Bracknell, Berkshire RG12 9BZ (“GMAC Holdings”), which is represented by
Certificate No. 1; along with an undated Stock Transfer Form executed by
Residential Funding Company, LLC with transferee information blank.   12.  
Stock Certificate†, undated, certifying that RFC LLC is the Registered
Proprietor of 65 ordinary shares, of £1 each, of GMAC-RFC Europe Limited, a
company incorporated in England and Wales (registered number 03987700) whose
registered office is at Eastern Gate, Brants Bridge,

 



--------------------------------------------------------------------------------



 



    Bracknell, Berkshire RG12 9BZ (“GMAC Europe”), which is represented by
Certificate No. 1; along with an undated Stock Transfer Form executed by
Residential Funding Company, LLC with transferee information blank.   13.  
Stock Certificate†, undated, certifying that RFC LLC is the Registered
Proprietor of 3,250,000 ordinary shares, of £1 each, of RFC Investments Limited,
a company incorporated in England and Wales (registered number 03488658) whose
registered office is at Eastern Gate, Brants Bridge, Bracknell, Berkshire RG12
9BZ (“RFC Investments”), which is represented by Certificate No. 1; along with
an undated Stock Transfer Form executed by Residential Funding Company, LLC with
transferee information blank.   14.   Stock Certificate†, undated, certifying
that Residential Funding Company LLC is the Registered Proprietor of 325
ordinary shares, of £1 each, of GMAC-RFC Ireland Limited, a company incorporated
in England and Wales (registered number 03709797) whose registered office is at
Eastern Gate, Brants Bridge, Bracknell, Berkshire RG12 9BZ (“GMAC Ireland”),
which is represented by Certificate No. 1; along with an undated Stock Transfer
Form executed by Residential Funding Company, LLC with transferee information
blank.   15.   Stock Certificate†, undated, certifying that GMAC Residential
Holding Company, LLC f/k/a GMAC Residential Holding Corporation is the
Registered Proprietor of 540,221 ordinary shares, of £1 each, of GHS Global
Relocation UK Limited, a company incorporated in England and Wales (registered
number 03931283) whose registered office is at Fountain House, 4th Floor, 130
Fenchurch Street, London EC3M 5DJ (“GHS”), which is represented by Certificate
No. 1; along with an undated Stock Transfer Form executed by GMAC Residential
Holding Corporation, now known as GMAC Residential Holding Company, LLC, with
transferee information blank.

 



--------------------------------------------------------------------------------



 



SCHEDULE X
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
DEPOSIT ACCOUNTS OF ADDITIONAL ACCOUNT PARTIES; SECURITIES
ACCOUNTS OF FABS GRANTORS

(a)   Concentration Accounts

                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential Capital, LLC
  Bank of America   12354-69131       Residential Capital, LLC Concentration
Account
 
               
GMAC Mortgage, LLC
  Wachovia   2000042898689       GMAC Mortgage, LLC Concentration Account for
the benefit of Wells Fargo, N.A. as Collateral Control Agent
 
               
Homecomings Financial, LLC
  Wachovia   2000041713516       Homecomings Financial, LLC Concentration
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
 
               
Residential Capital, LLC
  Wachovia   2000042898663       Residential Capital, LLC Concentration Account
for the benefit of Wells Fargo Bank, N.A. as Collateral Control Agent
 
               
Residential Capital, LLC
  Wachovia   2000041713626       Residential Capital, LLC IBG Concentration
Account for the benefit of Wells Fargo Bank, N.A. as Collateral Control Agent
 
               
Residential Funding Company, LLC
  Wachovia   2000042898676       Residential Funding Company, LLC Concentration
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
 
               
Residential Capital, LLC
  Wachovia   2000042911388       Residential Capital, LLC Serv Advances
Concentration Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent

 



--------------------------------------------------------------------------------



 



(b)   Sales Proceeds Accounts

                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential Capital, LLC
  Bank of America   12355-82255        
 
               
GMAC Mortgage, LLC
  JP Morgan   0728408567       GMACM MSR SECURITIES AND HEQ RESIDUAL ACCOUNT FOR
THE BENEFIT OF WELLS FARGO BANK, N.A. AS COLLATERAL CONTROL AGENT
 
               
GMAC Mortgage, LLC
  JP Morgan   0728454823       GMACM DIRECT PAIROFF ACCOUNT FOR THE BENEFIT OF
WELLS FARGO BANK, N.A. AS COLLATERAL CONTROL AGENT
 
               
Passive Asset Transactions, LLC
  JP Morgan   0777163338       PASSIVE ASSET TRANSACTIONS, LLC FOR THE BENEFIT
OF WELLS FARGO BANK, N.A. AS COLLATERAL CONTROL AGENT
 
               
Residential Funding Company, LLC
  State Street   004 35 131       Residential Funding Company, LLC Capital
Markets Pledged RFC
 
               
Residential Funding Company, LLC
  State Street   004 351 72       Residential Funding Company, LLC PIA
Pledged RFC

 



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number   Account Name
Residential Funding Company, LLC
  State Street   004 351 80       Residential Funding Company, LLC RIF Pledged
RFC
 
               
Residential Funding Company, LLC
  State Street   004 351 49       RFC Assets Holdings II, LLC Capital Markets
Pledged RAHI II
 
               
Residential Funding Company, LLC
  State Street   004 351 56       RFC Assets Holdings II, LLC-RIF Pledged RAHI
II
 
               
Residential Funding Company, LLC
  State Street   004 351 64       RFAH-PIA Pledged RAHI II
 
               
Residential Funding Company, LLC
  Wachovia   2000041713451       Residential Funding Company, LLC Sales Proceeds
Account for the benefit of Wells Fargo Bank, N.A. as Collateral Control Agent
 
               
Residential Mortgage Real Estate Holdings, LLC
  Wachovia   2000041713969       Residential Mortgage Real Estate Holdings, LLC
Sales Proceeds Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent
 
               
Residential Funding Real Estate Holdings, LLC
  Wachovia   2000041713972       Residential Funding Real Estate Holdings, LLC
Sales Proceeds Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent
 
               
Homecomings Financial Real Estate Holdings, LLC
  Wachovia   2000041713985       Homecomings Financial Real Estate Holdings, LLC
Sales Proceeds Account for the benefit of Wells Fargo Bank, N.A. as Collateral
Control Agent

 



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number   Account Name
Passive Asset Transactions, LLC
  Wachovia   2000041713781       Passive Asset Transactions, LLC
 
               
GMAC Mortgage, LLC
  Wachovia   2000042911867       GMAC Mortgage, LLC
 
               
RFC Asset Holdings II, LLC
  Wachovia   2000041713956       RFC Asset Holdings II, LLC
 
               
Developers of Hidden Springs, LLC
  Wachovia   2000041713477       Developers of Hidden Springs, LLC Sales
Proceeds Account for the benefit of Wells Fargo, N.A. as Collateral Control
Agent
 
               
Equity Investment I, LLC
  Wachovia   2000041713493       Equity Investments I, LLC Sales Proceeds
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
 
               
DOA Holding Properties, LLC
  Wachovia   2000041713503       DOA Holding Properties, LLC Sales Proceeds
Account for the benefit of Wells Fargo, N.A. as Collateral Control Agent
 
               
Residential Funding Company, LLC
  Wachovia   2000042911870       Residential Funding Company, LLC
 
               
Residential Funding Company, LLC7
  Wachovia   2000041713671       Residential Funding Company, LLC

 

7   This is a Servicing Advances Account

 



--------------------------------------------------------------------------------



 



                      Financial         Account Owner   Institution   Account
Number   Account Name
GMAC Mortgage, LLC1
  Wachovia   2000041714353       GMAC Mortgage, LLC
 
               
GMAC Mortgage, LLC1
  Wachovia   2000041713668       GMAC Mortgage, LLC
 
               
GMAC Model Home Finance, LLC
  Wachovia   2000041713464       GMAC Model Home Finance, LLC
 
               
Residential Funding Company, LLC
  Wachovia   2000041714706       Residential Funding Company, LLC
 
               
GMAC Mortgage, LLC
  Wachovia   2000042900616       GMAC Mortgage, LLC

(c)   Securities Accounts of FABS Grantors

                  Financial         Account Owner   Institution   Account Number
  Account Name
Passive Asset Transactions, LLC
  JP Morgan   P66230   Passive Asset Transactions, LLC

 



--------------------------------------------------------------------------------



 



SCHEDULE XI
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
NOTICE INFORMATION
The Grantors:
Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
GMAC Mortgage, LLC
c/o Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320

 



--------------------------------------------------------------------------------



 



Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Homecomings Financial, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
GMAC-RFC Holding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7359
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
GMAC Residential Holding Company, LLC
3993 Howard Hughes Parkway
Suite 250
Las Vegas, NV 89169
Attn: William Casey
Phone: (215) 682-6301
Fax: (215) 682-1249
Email: william.casey@gmacrescap.com
GMAC Model Home Finance I, LLC
One Meridian Crossings, Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com

 



--------------------------------------------------------------------------------



 



With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
RFC Asset Holdings II, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Passive Asset Transactions, LLC
1100 Virginia Drive
Fort Washington, PA 19034
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
DOA Holding Properties, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423

 



--------------------------------------------------------------------------------



 



With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Equity Investment I, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Equity Investment IV, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: John Peterson
Phone: (952) 857-7539
Fax: (952) 921-4230
Email: john.peterson@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



Residential Funding Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Residential Mortgage Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
Homecomings Financial Real Estate Holdings, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com

 



--------------------------------------------------------------------------------



 



The Lender Agent:
GMAC LLC
200 Renaissance Center
Detroit, MI 48265
Attn: David Walker, Group VP and Treasurer
Phone: (313) 656-5400
Fax: (313) 656-5401
Email: david.walker@gmacfs.com
With copy to:
William B. Solomon, VP and General Counsel
Phone: (313) 656-6128
Fax: (313) 656-6124
Email: William.b.solomon@gm.com
The Hedge Counterparty:
GMAC LLC
200 Renaissance Center
Detroit, MI 48265
Attn: David Walker, Group VP and Treasurer
Phone: (313) 656-5400
Fax: (313) 656-5401
Email: david.walker@gmacfs.com
With copy to:
William B. Solomon, VP and General Counsel
Phone: (313) 656-6128
Fax: (313) 656-6124
Email: William.b.solomon@gm.com
The First Priority Collateral Agent:
Wells Fargo Bank, N.A.
625 Marquette Avenue
N9311-110
Minneapolis, Minnesota 55479
Nicholas D. Tally – Specialized Products Group
Phone: (612) 667-3961
Fax: (612) 667-9825

 



--------------------------------------------------------------------------------



 



ATTACHMENT I
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
PLEDGED EQUITY AND PLEDGED NOTES
Item A. Pledged Shares

                                  Common Stock             Authorized  
Outstanding       % of Shares Pledged Share Issuer   Shares   Shares  
Beneficial Owner   Pledged
GMAC Mortgage USA Corporation
    3,000       3,000     GMAC Mortgage, LLC     100 %
Ladue Associates, Inc.
    100       100     GMAC Mortgage, LLC     100 %
Residential Accredit Loans, Inc.
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
Residential Asset Mortgage Products, Inc.
    1,000             GMAC-RFC Holding Company, LLC     100 %
Residential Asset Securities Corporation
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
Residential Funding Mortgage Securities I, Inc.
    1,000             GMAC-RFC Holding Company, LLC     100 %
Residential Funding Mortgage Securities II, Inc.
    1,000       1,000     GMAC-RFC Holding Company, LLC     100 %
GMAC-RFC Australia Pty Limited8
  37,350,001 9   37,350,001 5   Residential Funding Company, LLC     65 %

 

8   This is a cooperative with excluded liability.   9   These are ordinary
shares.

 



--------------------------------------------------------------------------------



 



Item B. Pledged Interests

                              Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged
Hidden Springs Sewer Company, LLC
  Limited Liability Company     100 %   Developers of Hidden Springs, LLC    
100 %
DOA Properties I, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties II, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties III (Models), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties IIIB (KB Models), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties IV, LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties V (Lots-CA), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties VII (Lots-NV), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
DOA Properties IX (Lots-Other), LLC
  Limited Liability Company     100 %   DOA Holding Properties, LLC     100 %
CAP RE of Vermont, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Ditech, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Executive Closing Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged
Executive Trustee Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMAC Mortgage, LLC of TN
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMACR Mortgage Products, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
GMV Management Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Horsham Funding, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
MINT I VFN Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
MINT I, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Passive Asset Transactions, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Residential Consumer Services, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Residential Mortgage Real Estate Holdings, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %
Walnut Grove Funding, LLC
  Limited Liability Company     100 %   GMAC Mortgage, LLC     100 %

 



--------------------------------------------------------------------------------



 



                              Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged
CHM Holdings, LLC
  Class B Junior Preferred Units     100 %   GMAC Model Home Finance I, LLC    
100 %
GMAC Home Services, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
GMAC Mortgage, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
GMACB Service Company, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
GMACRH Settlement Services, LLC
  Limited Liability Company     100 %   GMAC Residential Holding Company, LLC  
  100 %
Residential Funding Company, LLC
  Limited Liability Company     100 %   GMAC-RFC Holding Company, LLC     100 %
HFN REO Sub II, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %
Homecomings Financial Real Estate Holdings, LLC
  Limited Liability Company     100 %   Homecomings Financial, LLC     100 %
GMAC Residential Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %
GMAC-RFC Holding Company, LLC
  Limited Liability Company     100 %   Residential Capital, LLC     100 %

 



--------------------------------------------------------------------------------



 



                                  Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged
IB Finance Holding Company, LLC
  Limited Liability Company     49 %   Residential Capital, LLC     100 %
Asset Lending Company II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Asset Management Performance Services, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Developers of Hidden Springs, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
DOA Holding Properties, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
EPRE LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Equity Investment I, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Equity Investment III, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
GMAC Model Home Finance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
GMAC Model Home Finance I, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Homecomings Financial, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
MFC Asset, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



                                  Interest         Pledged Interests   Type of  
Interests Owned       % of Interests of Issuer   Interest   by Pledgor   Pledgor
  Pledgor Pledged
MINT II Holdings LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
MINT II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
REG-PFH, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Asset Management Company LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Funding Mortgage Exchange, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Funding Real Estate Holdings, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
Residential Funding Securities, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Advance Depositor, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Asset Holdings II, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Asset Management, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC Construction Funding, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%
RFC — GSAP Servicer Advance, LLC
  Limited Liability Company     100 %   Residential Funding Company, LLC     100
%

 



--------------------------------------------------------------------------------



 



                              Interest           Type of   Interests Owned      
% of Interests of Pledged Interests Issuer   Interest   by Pledgor   Pledgor  
Pledgor Pledged
GMAC RFC International Holdings Cooperatief U.A.
  Membership Interests     100 %   Residential Funding Company, LLC (99%); GMAC-
RFC Holding Company, LLC (0.01%)     65 %
Marbella Lakes Associates, LLC (f/k/a DOA Properties VIII (Marbella Lakes), LLC)
  Limited Liability Company     66.67 %   Equity Investment IV, LLC     100 %
GMAC RFC Brasil Ltda.
  Limited Liability Partnership     99.99 %   Residential Funding Company, LLC  
  65 %
GMAC-RFC Chile Inversiones Limitada
  Limited Liability Partnership     99.99 %   Residential Funding Company, LLC  
  65 %

Item C. UK Pledged Shares

                    Total Number of   Shares Certificate       % of Shares
Pledged Share Issuer   Shares Issued   Number   Beneficial Owner   Pledged
GMAC-RFC
  188,117,940   1   Residential Funding   65%
Holdings Limited
          Company, LLC    
GMAC-RFC
  100   1   Residential Funding   65%
Europe Limited
          Company, LLC    
RFC Investments
  5,000,000   1   Residential Funding   65%
Limited
          Company, LLC    

Item D. Pledged Notes

 



--------------------------------------------------------------------------------



 



          Pledged Note Issuer   Pledged Note   Pledged Note Holder
GX CE Funding B.V.
  Note (Note Certificate No. 1) dated 4 June 2008 and due 3 June 2009 issued
under the Variable Funding Loan Note Agreement dated 4 June 2008   Residential
Capital, LLC



Viaduct (No. 7) Limited
  Note dated 4 June 2008 and due 18 June 2008 issued under the Note Issuance
Facility Deed dated on or about 2 June 2008  


Residential Capital, LLC

 



--------------------------------------------------------------------------------



 



ATTACHMENT II
TO FIRST PRIORITY PLEDGE AND SECURITY AGREEMENT
AND IRREVOCABLE PROXY
Form of Joinder Agreement
This JOINDER AGREEMENT, dated as of                      ___, 20___, is
delivered pursuant to Section 15 of the First Priority Pledge and Security
Agreement and Irrevocable Proxy, dated as of                      ___, 2008,
among Residential Funding Company, LLC, GMAC Mortgage, LLC, certain of their
Affiliates from time to time parties thereto as Grantors, GMAC, LLC, as Lender
and Lender Agent, and Wells Fargo Bank, N.A., as First Priority Collateral Agent
(as amended, supplemented, restated or otherwise modified from time to time, the
“Pledge and Security Agreement”). Capitalized terms used herein without
definition are used as defined in the Pledge and Security Agreement.
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 15 of the Pledge and Security Agreement, hereby becomes a party to
the Pledge and Security Agreement as [a/an [Additional Account Party] [Equity
Pledgor] [FABS Grantor] [a Grantor that is a Guarantor] thereunder with the same
force and effect as if originally named as [a/an [Additional Account Party]
[Equity Pledgor] [FABS Grantor]] [a Grantor that is a Guarantor] therein and,
without limiting the generality of the foregoing, as collateral security for the
prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, hereby mortgages,
pledges, assigns, transfers and hypothecates to the Senior Secured Collateral
Agent for the benefit of the Lender Parties, and grants to the Senior Secured
Collateral Agent for the benefit of the Lender Parties a lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of the undersigned described in Annex A and expressly assumes all
obligations and liabilities of [a/an [Additional Account Party] [Equity Pledgor]
[FABS Grantor]] [a Grantor that is a Guarantor] thereunder. The undersigned
hereby agrees to be bound as [a/an [Additional Account Party] [Equity Pledgor]
[FABS Grantor] [a Grantor that is a Guarantor]for the purposes of the Pledge and
Security Agreement.
The information set forth in Annex B is hereby added to the information set
forth in Schedules I through XI and Attachment I to the Pledge and Security
Agreement. By acknowledging and agreeing to this Joinder Agreement, the
undersigned hereby agrees that this Joinder Agreement may be attached to the
Pledge and Security Agreement and that the Collateral listed on Annex A to this
Joinder Amendment shall be and become part of the Collateral referred to in the
Pledge and Security Agreement and shall secure all Obligations.
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Section 6 of the Pledge and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

              [ADDITIONAL GRANTOR]  
 
  By:    
 
       
 
  Name:    
 
  Title:    

          ACKNOWLEDGED AND AGREED     as of the date first above written:    
 
        GMAC, LLC     as Lender Agent    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        WELLS FARGO BANK, N.A.,     as First Priority Collateral Agent    
 
       
By:
       
Name:
 
 
   
Title:
       
 
        WELLS FARGO BANK, N.A.,     as Collateral Control Agent    
 
       
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



ANNEX A
TO JOINDER AGREEMENT
Description of Collateral
As used in the Joinder Agreement to which this Annex A is attached, the
“Collateral” of the Grantor(s) executing this Joinder Agreement shall mean with
respect to each such Grantor:
All of such Grantor’s right, title and interest, in, to, and under, whether now
or hereafter existing, owned or acquired and wherever located and howsoever
created, arising or evidenced, all of the following:
The Grantors shall, from time to time, execute and deliver to the Lender Agent,
as the Lender Agent may reasonably request, all such supplements and amendments
hereto and all such financing statements, continuation statements, instruments
of further assurance and other instruments, and shall take such other action as
the Lender Agent reasonably deems necessary or advisable to ensure a first
priority, perfected security interest in all or any portion of the Collateral.
[Describe pledged collateral, which should be consistent with the collateral
descriptions in Sections 2, 3, 4 or 5 as appropriate]

 



--------------------------------------------------------------------------------



 



ANNEX B
TO JOINDER AGREEMENT
Updated Information to Schedules I-XI and Attachment I
to Pledge and Security Agreement and Irrevocable Proxy
 

i   Notes printed in black and white with original signature.

 